Exhibit 10.1

 

SALE AND SERVICING AGREEMENT

 

between

 

ONYX ACCEPTANCE OWNER TRUST 2005-A

as Issuer,

 

ONYX ACCEPTANCE FINANCIAL CORPORATION

as Seller,

 

ONYX ACCEPTANCE CORPORATION

as Servicer

 

JPMORGAN CHASE BANK, N.A.

as Indenture Trustee and as Trust Agent

 

Dated as of February 23, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

ARTICLE I         DEFINITIONS

   1    

SECTION 1.01

  

Definitions

   1    

SECTION 1.02

  

Usage of Terms

   20    

SECTION 1.03

  

Section References

   20    

SECTION 1.04

  

Calculations

   21    

SECTION 1.05

  

Accounting Terms

   21

ARTICLE II         CONVEYANCE OF CONTRACTS; REPRESENTATIONS AND WARRANTIES OF
THE SELLER

   21    

SECTION 2.01

  

Conveyance of Contracts

   21    

SECTION 2.02

  

Representations and Warranties of the Seller And Onyx

   24    

SECTION 2.03

  

Repurchase of Certain Contracts

   29    

SECTION 2.04

  

Custody of Contract Files

   30    

SECTION 2.05

  

Duties of Servicer Relating to the Contracts

   30    

SECTION 2.06

  

Instructions; Authority to Act

   31    

SECTION 2.07

  

Indemnification

   31    

SECTION 2.08

  

[Reserved]

   32    

SECTION 2.09

  

Nonpetition Covenant

   32    

SECTION 2.10

  

Requirements for Transfer of Prefunded Contracts

   32

ARTICLE III        ADMINISTRATION AND SERVICING OF CONTRACTS

   33    

SECTION 3.01

  

Duties of Servicer

   33    

SECTION 3.02

  

Collection of Contract Payments

   35    

SECTION 3.03

  

Realization Upon Contracts

   36    

SECTION 3.04

  

Maintenance of Security Interests in Financed Vehicles

   36    

SECTION 3.05

  

Covenants, Representations and Warranties of Servicer

   37    

SECTION 3.06

  

Purchase of Contracts Upon Breach By Servicer

   39    

SECTION 3.07

  

Servicing Compensation

   39    

SECTION 3.08

  

Reporting by the Servicer

   40    

SECTION 3.09

  

Annual Statement as to Compliance

   41    

SECTION 3.10

  

Annual Independent Certified Public Accountant’s Report

   42    

SECTION 3.11

  

Reports to Noteholders and the Rating Agencies

   43

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page


--------------------------------------------------------------------------------

   

SECTION 3.12

  

Access to List of Noteholders’ Names and Addresses

   43    

SECTION 3.13

  

1934 Act Filings

   44

ARTICLE IV        DISTRIBUTIONS; SPREAD ACCOUNT; STATEMENTS TO NOTEHOLDERS

   44    

SECTION 4.01

  

Establishment of Trust Accounts

   44    

SECTION 4.02

  

Collections; Transfers to Payahead Account; Realization Upon Policy; Net
Deposits; Transfers to Payment

Account

   46    

SECTION 4.03

  

Distributions

   47    

SECTION 4.04

  

Spread Account

   49    

SECTION 4.05

  

Statements to Noteholders

   50    

SECTION 4.06

  

Prefunding Account

   52

ARTICLE V        THE SELLER

   53    

SECTION 5.01

  

Liability of Seller

   53    

SECTION 5.02

  

Merger or Consolidation of, or Assumption of the Obligations of, Seller; Certain
Limitations

   53    

SECTION 5.03

  

Limitation on Liability of Seller and Others

   54    

SECTION 5.04

  

Seller Not to Resign

   54    

SECTION 5.05

  

Seller May Own Notes and Residual Interest Instruments

   54    

SECTION 5.06

  

Sarbanes-Oxley Act Requirements

   55

ARTICLE VI        THE SERVICER

   55    

SECTION 6.01

  

Liability of Servicer; Indemnities

   55    

SECTION 6.02

  

Corporate Existence; Status as Servicer; Merger

   56    

SECTION 6.03

  

Servicer Not to Resign; Assignment

   57    

SECTION 6.04

  

Limitation on Liability of Servicer and Others

   58

ARTICLE VII        DEFAULT

   58    

SECTION 7.01

  

Events of Default

   58    

SECTION 7.02

  

Appointment of Successor

   60    

SECTION 7.03

  

Notification to Noteholders and Residual Interestholders

   60    

SECTION 7.04

  

Waiver of Past Defaults

   60    

SECTION 7.05

  

Insurer Direction of Insolvency Proceedings

   61

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page


--------------------------------------------------------------------------------

ARTICLE VIII        TERMINATION

   61    

SECTION 8.01

  

Optional Purchase of All Trust Property; Satisfaction and Discharge of the
Indenture

   61    

SECTION 8.02

  

Transfer to the Insurer

   62

ARTICLE IX        MISCELLANEOUS

   62    

SECTION 9.01

  

Amendment

   62    

SECTION 9.02

  

Protection of Title to Trust Property

   64    

SECTION 9.03

  

Governing Law

   65    

SECTION 9.04

  

Notices

   65    

SECTION 9.05

  

Severability of Provisions

   66    

SECTION 9.06

  

Assignment

   66    

SECTION 9.07

  

Third Party Beneficiaries

   66    

SECTION 9.08

  

Certain Matters Relating to the Insurer

   66    

SECTION 9.09

  

Headings

   67    

SECTION 9.10

  

Assignment by Issuer

   67    

SECTION 9.11

  

Limitation of Liability of Owner Trustee and Indenture Trustee

   67    

SECTION 9.12

  

Submission To Jurisdiction; WAIVER OF JURY TRIAL

   67

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule I-A

   -     

Schedule of Initial Contracts

Schedule I-B

   -     

Schedule of Subsequent Contracts

Schedule II

   -     

Location and Account Numbers of Trust Accounts

Exhibit A

   -     

Form of Policy

Exhibit B

   -     

Form of Notice of Prefunding Transfer Date

Exhibit C

   -     

Form of Joint Officer’s Certificate re: Prefunding Transfer Date

 

iv



--------------------------------------------------------------------------------

This SALE AND SERVICING AGREEMENT, dated as of February 23, 2005 (this
“Agreement”), is between Onyx Acceptance Owner Trust 2005-A (the “Issuer” or the
“Trust”), Onyx Acceptance Financial Corporation (the “Seller”), Onyx Acceptance
Corporation (“Onyx” or, in its capacity as servicer, the “Servicer” or, in its
capacity as custodian, the “Custodian”) and JPMorgan Chase Bank, N.A., as the
Indenture Trustee on behalf of the Noteholders (in such capacity, the “Indenture
Trustee”), and as the Trust Agent on behalf of the Owner Trustee (in such
capacity, the “Trust Agent”).

 

In consideration of the premises and the mutual covenants herein contained, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01 DEFINITIONS.

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“Actuarial Contract” means a Contract pursuant to which the allocation of each
payment between interest and principal is calculated using the Actuarial Method.

 

“Actuarial Method” means the method of allocating principal and interest
payments on a Contract whereby amortization of the Contract is determined over a
series of fixed level payment monthly installments, and each monthly
installment, including the monthly installment representing the final payment on
the Contract, consists of an amount of interest equal to 1/12 of the APR of the
Contract multiplied by the unpaid principal balance of the Contract, and an
amount of principal equal to the remainder of the monthly payment.

 

“Affiliate” of any specified Person means any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” or “controlled” have meanings
correlative to the foregoing.

 

“Amount Financed” means, with respect to a Contract, the aggregate amount
advanced under such Contract toward the purchase price of the related Financed
Vehicle and related costs, including amounts advanced in respect of accessories,
insurance premiums, extended service or warranty contracts and other items
customarily financed as part of retail automobile installment sales contracts.

 

“Applicable Tax State” shall mean, as of any date, each State as to which any of
the following is then applicable: (a) a State in which the Owner Trustee
maintains its Corporate Trust Office, (b) a State in which the Owner Trustee
maintains its principal executive offices, and (c) the State of California.



--------------------------------------------------------------------------------

“APR” of a Contract means the annual percentage rate used to determine the total
interest expected to be charged over the term of a Contract as of its inception,
as shown on such Contract.

 

“Bankruptcy Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 60 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

 

“Bankruptcy Remote Party” means each of the Seller, the Issuer, any other trust
created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.

 

“Basic Documents” shall have the meaning specified in the Indenture.

 

“Business Day” means any day other than a Saturday, a Sunday or other day on
which commercial banking institutions or savings associations located in Los
Angeles, California; Plano, Texas; McLean, Virginia; Wilmington, Delaware; or
New York, New York are authorized or obligated by law, regulation, executive
order or governmental decree to be closed.

 

“Calculation Day” means the last day of each calendar month.

 

“Certificate Register” shall have the meaning specified in the Trust Agreement.

 

“Class” means all Notes whose form is identical except for variation in
denomination, principal amount or owner.

 

“Class A-1 Final Scheduled Distribution Date” means the Distribution Date
occurring in March 2006.

 

“Class A-1 Note” means any Class A-1 Note in the form attached to the Indenture
as Exhibit B.

 

“Class A-1 Rate” means 2.84975% per annum.

 

“Class A-2 Final Scheduled Distribution Date” means the Distribution Date
occurring in January 2008.

 

2



--------------------------------------------------------------------------------

“Class A-2 Note” means any Class A-2 Note in the form attached to the Indenture
as Exhibit C.

 

“Class A-2 Rate” means 3.38% per annum.

 

“Class A-3 Final Scheduled Distribution Date” means the Distribution Date
occurring in May 2009.

 

“Class A-3 Note” means any Class A-3 Note in the form attached to the Indenture
as Exhibit D.

 

“Class A-3 Rate” means 3.69% per annum.

 

“Class A-4 Final Scheduled Distribution Date” means the Distribution Date
occurring in September 2011.

 

“Class A-4 Note” means any Class A-4 Note in the form attached to the Indenture
as Exhibit E.

 

“Class A-4 Rate” means 3.91% per annum.

 

“Class A Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes and the Class A-4 Notes.

 

“Closing Date” means February 23, 2005.

 

“COAF” means Capital One Auto Finance, Inc., a Texas corporation.

 

“Collateral” shall have the meaning specified in the Indenture.

 

“Collection Account” means the account established and maintained as such
pursuant to Section 4.01.

 

“Collection Period” means, with respect to any Distribution Date, the calendar
month preceding the month in which such Distribution Date occurs; provided that
with respect to Liquidated Contracts, the Collection Period will be the period
from but excluding the sixth Business Day preceding the immediately preceding
Distribution Date to and including the sixth Business Day preceding such
Distribution Date. With respect to the first Distribution Date the “Collection
Period” for Liquidated Contracts shall be the period from and including the
related Cut-Off Date to and including the sixth Business Day preceding such
first Distribution Date.

 

“Contract” means each retail installment sales contract and security agreement
or installment loan agreement and security agreement and all proceeds thereof
and payments thereunder, which contract or agreement has been executed by an
Obligor and pursuant to which such Obligor purchased or financed the Financed
Vehicle described therein, agreed to pay the deferred purchase price (i.e., the
purchase price net of any down payment) or amount borrowed, together with
interest, as therein provided in connection with such purchase or loan, granted
a security interest in such Financed Vehicle, and undertook to perform certain
other obligations as specified in such contract or agreement. As used herein,
“Contracts” means the Initial Contracts, the Subsequent Contracts and the
Prefunded Contracts.

 

3



--------------------------------------------------------------------------------

“Contract Documents” means, with respect to each Contract, (a) the fully
executed original, electronically authenticated original or authoritative copy
of the Contract (in each case within the meaning of the UCC), (b) the original
credit application or a photocopy thereof to the extent held in paper form, (c)
either (i) the original Title Document for the related Financed Vehicle or a
duplicate copy thereof issued or certified by the Registrar of Titles which
issued the original thereof (or, with respect to certain of the Financed
Vehicles, evidence of the electronic Title Document), together with evidence of
perfection of the security interest in the related Financed Vehicle granted by
such Contract, as determined by the Servicer to be permitted or required to
perfect such security interest under the laws of the applicable jurisdiction,
(ii) written evidence that the Title Document for such Financed Vehicle showing
Onyx as first lienholder has been applied for or (iii) such other document
(electronic or otherwise, as used in the applicable jurisdiction) that the
Servicer keeps on file, in accordance with its Customary Servicing Practices,
evidencing the security interest of Onyx in the Financed Vehicle; provided,
however, that the Title Document may be held by a third party service provider
engaged by the Servicer to obtain and/or hold Title Documents and (c) any
written agreement(s) modifying the Contract (including, without limitation, any
extension agreement(s)).

 

“Contract Files” means any and all documents that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, relating to a Contract, an
Obligor or a Financed Vehicle.

 

“Contract Number” means, with respect to any Contract included in the Trust, the
number assigned to such Contract by the Servicer, which number is set forth in
the related Schedule of Contracts.

 

“Controlling Party” means the Insurer, provided that if an Insurer Default has
occurred and is continuing, then the Controlling Party means the Indenture
Trustee acting at the direction of the Noteholders evidencing not less than a
majority of the outstanding principal amount of the Notes.

 

“Corporate Trust Office” means the principal office of the Indenture Trustee at
which at any particular time its corporate trust business shall be administered,
which office at the date of the execution of this Agreement is located (i) for
purposes of Note surrenders and transfers, at 2001 Bryan Street, 10th Floor,
Dallas, Texas 75201, Attention: Institutional Trust Services – Onyx Acceptance
Owner Trust 2005-A and (ii) for all other purposes, at 4 New York Plaza, 6th
Floor, New York, New York 10004, Attention: Institutional Trust Services/Global
Debt – Onyx Acceptance Owner Trust 2005-A; or at such other address as the
Indenture Trustee may designate from time to time by notice to the Noteholders,
the Insurer, the Servicer and the Seller.

 

“Cram Down Loss” means, with respect to a Contract if a court of appropriate
jurisdiction in an insolvency proceeding shall have issued an order reducing the
amount owed on such Contract or otherwise modifying or restructuring the
scheduled payments to be made on such Contract, an amount equal to (i) the
excess of the Principal Balance of such Contract immediately prior to such order
over the Principal Balance of such Contract as so reduced and/or

 

4



--------------------------------------------------------------------------------

(ii) if such court shall have issued an order reducing the effective rate of
interest on such Contract, the excess of the Principal Balance of such Contract
immediately prior to such order over the net present value (using as the
discount rate the higher of the annual percentage rate on such Contract or the
rate of interest, if any, specified by the court in such order) of the scheduled
payments as so modified or restructured. A Cram Down Loss shall be deemed to
have occurred on the date of issuance of such order.

 

“Custodian” means the Servicer in its capacity as custodian of the Contracts.

 

“Customary Servicing Practices” means the customary servicing practices of the
Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself and others, as such customary servicing practices may be changed from
time to time, it being understood that the Servicer and the Sub-Servicers may
not have the same “Customary Servicing Practices.”

 

“Cut-Off Date” means, as applicable, (i) the Initial Cut-Off Date, with respect
to the Initial Contracts, (ii) the Subsequent Cut-Off Date, with respect to the
Subsequent Contracts or (iii) the Prefunding Cut-Off Date with respect to the
Prefunded Contracts.

 

“Dealer” means the seller of a Financed Vehicle, which seller originated and
assigned the related Contract.

 

“Default” means any occurrence which with the giving of notice or the lapse of
time or both would become a Servicer Default.

 

“Defaulted Contract” means, with respect to any Collection Period, a Contract
(i) which is, at the end of such Collection Period, delinquent in the amount of
at least two monthly installments of Monthly P&I or (ii) with respect to which
the related Financed Vehicle has been repossessed or repossession efforts with
respect to the related Financed Vehicle have been commenced; provided, however,
that this definition may be modified in accordance with modifications to the
Servicer’s Customary Servicing Practices.

 

“Deficiency Amount” shall have the meaning specified in the Policy.

 

“Deficiency Notice” means, with respect to any Distribution Date, the notice
delivered pursuant to Section 4.02(c) by the Servicer to the Indenture Trustee,
with a copy to the Insurer and the Trust Agent.

 

“Definitive Notes” means Notes issued in fully registered, certificated form to
Noteholders.

 

“Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement, and its successors.

 

“Depository Agreement” has the meaning specified in the Indenture.

 

“Distribution Date” means the 15th day of each month or if such date shall not
be a Business Day, the following Business Day, commencing on March 15, 2005.

 

5



--------------------------------------------------------------------------------

“Distribution Date Statement” shall have the meaning specified in Section
3.08(a).

 

“Due Date” means, as to any Contract, the date upon which an installment of
Monthly P&I is due.

 

“Eligible Account” means (i) a trust account that is either:

 

(a) maintained by the Indenture Trustee;

 

(b) maintained with a depository institution or trust company the commercial
paper or other short-term debt obligations of which have credit ratings from
Standard & Poor’s at least equal to “A-1+” and from Moody’s at least equal to
“P-1,” if the deposits are to be held in such account for 30 days or less; or
maintained with a depository institution or trust company the long-term
unsecured debt obligations of which have credit ratings from Standard & Poor’s
at least equal to “AA-” if the deposits are to be held in such account for more
than 30 days, in each case which account is fully insured up to applicable
limits by the Federal Deposit Insurance Corporation; or

 

(c) maintained with a depository institution acceptable to the Insurer and the
Indenture Trustee, as evidenced by letters from the Insurer and the Indenture
Trustee to that effect; or

 

(ii) a general ledger account or deposit account at a depository institution
acceptable to the Insurer, as evidenced by a letter from the Insurer to that
effect.

 

“Eligible Investments” means any one or more of the following obligations or
securities, all of which shall be denominated in United States dollars:

 

(a) direct obligations of, and obligations fully guaranteed as to timely payment
of principal and interest by, the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America and, to the
extent, at the time of investment, acceptable to the Insurer and each Rating
Agency for securities having a rating equivalent to the rating of the Notes at
the Closing Date, the direct obligations of, or obligations fully guaranteed by,
the Federal Home Loan Mortgage Corporation and the Federal National Mortgage
Association;

 

(b) demand and time deposits in, certificates of deposit of, banker’s
acceptances issued by, or federal funds sold by any depository institution or
trust company (including the Indenture Trustee or the Owner Trustee)
incorporated under the laws of the United States of America or any State and
subject to supervision and examination by Federal and/or State banking
authorities, in each case with a maturity not in excess of 365 days, so long as
at the time of such investment or contractual commitment providing for such
investment the short-term unsecured debt obligations of such depository
institution or trust company have credit ratings from Standard & Poor’s at least
equal to “A-1+” and either (i)

 

6



--------------------------------------------------------------------------------

the long-term, unsecured debt obligations of such depository institution or
trust company have credit ratings from Standard & Poor’s at least equal to “AA-”
and from Moody’s at least equal to “Aa2” or (ii) such depository institution is
acceptable to the Insurer as evidenced by a letter from the Insurer to the
Indenture Trustee;

 

(c) repurchase obligations with respect to (i) any security described in clause
(a) above or (ii) any other security issued or guaranteed as to timely payment
of principal and interest by an agency or instrumentality of the United States
of America, in either case entered into with any depository institution or trust
company (including the Indenture Trustee and the Owner Trustee), acting as
principal, described in clause (b) above;

 

(d) commercial paper having the highest rating by Standard & Poor’s and Moody’s
at the time of such investment with a maturity not in excess of 365 days;

 

(e) investments in money market funds or money market mutual funds having a
rating from Standard & Poor’s and Moody’s in the highest investment category
granted thereby, including funds for which the Indenture Trustee, the Owner
Trustee or any of their respective Affiliates is investment manager or advisor;
and

 

(f) such other obligations or securities acceptable to the Insurer, as evidenced
by a letter from the Insurer to the Indenture Trustee (which acceptability may
be revoked at any time by the Insurer), a copy of which shall be provided by the
Indenture Trustee to the Rating Agencies or such other obligations or securities
that satisfy the Rating Agency Condition.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Extended Title Delivery Date” means, with respect to any Contract, the day that
is 90 days after the First Title Delivery Date for such Contract.

 

“Financed Vehicle” means, as to any Contract, an automobile, light-duty truck or
van, together with all accessions thereto, securing the related Obligor’s
indebtedness under such Contract.

 

“First Title Delivery Date” means, with respect to any Contract, the day that is
270 days after (i) the Closing Date or (ii) if such Contract is a Prefunded
Contract, the applicable Prefunding Transfer Date.

 

“Fiscal Agent” shall have the meaning set forth in the Policy.

 

“Fitch” means Fitch, Inc., and its successors in interest.

 

“Full Prepayment” means any of the following: (a) with respect to any Contract
other than a Contract referred to in clause (ii), (iii) or (iv) of the
definition of the term “Liquidated

 

7



--------------------------------------------------------------------------------

Contract”, payment by or on behalf of the Obligor of the total amount required
by the terms of such Contract to be paid thereunder, which amount shall be at
least equal to the sum of (i) 100% of the Principal Balance of such Contract,
(ii) interest accrued thereon to the date of such payment at the APR; and (iii)
any overdue amounts; or (b) with respect to any Contract, payment by the Seller
to the Indenture Trustee of the Purchase Amount of such Contract in connection
with the purchase of such Contract pursuant to Section 2.03, or payment by the
Servicer of the Purchase Amount of such Contract in connection with the purchase
of such Contract pursuant to Section 3.06 or the purchase of all Contracts
pursuant to Section 8.01.

 

“Funded Contracts” means all Initial Contracts and Subsequent Contracts.

 

“Funding Period” means the period beginning on the Closing Date and ending upon
the earliest to occur of (i) the close of business on May 24, 2005, (ii) the
date upon which a Servicer Default or an Indenture Event of Default occurs or
(iii) the date on which the balance in the Prefunding Account has been reduced
to $2,500 or less.

 

“Holder” or “Noteholder” means, with respect to a Note, the Person in whose name
such Note is registered in the Note Register.

 

“Indemnification Agreement” shall have the meaning specified in the Insurance
Agreement.

 

“Indenture” means the Indenture, dated as of the date hereof, between the Issuer
and the Indenture Trustee, as the same may be amended or supplemented from time
to time.

 

“Indenture Event of Default” means an Event of Default as set forth in Section
5.01 of the Indenture.

 

“Indenture Secured Parties” shall mean the Noteholders and the Insurer.

 

“Indenture Trustee” means JPMorgan Chase Bank, N.A., not in its individual
capacity but solely as the Indenture Trustee under the Indenture, its successors
in interest and any successor Indenture Trustee under the Indenture.

 

“Initial Cash Deposit” shall have the meaning specified in the Insurance
Agreement.

 

“Initial Contracts” means the Contracts designated as such in Schedule I-A
attached hereto, which have an aggregate Outstanding Principal Balance of
$640,303,637.42.

 

“Initial Cut-Off Date” means February 1, 2005.

 

“Insolvency Proceeding” shall have the meaning specified in Section 7.05.

 

“Insurance Agreement” means the Insurance and Indemnity Agreement, to be dated
as of the Closing Date, among the Insurer, the Seller, and Onyx in its
individual capacity and as Servicer, as amended, modified or restated from time
to time.

 

“Insured Payment” shall have the meaning specified in the Policy.

 

8



--------------------------------------------------------------------------------

“Insurer” means MBIA Insurance Corporation or its successors in interest.

 

“Insurer Default” means the occurrence and continuance of any of the following:

 

(a) the Insurer shall have failed to make a payment required to be made when due
under the Policy in accordance with its terms;

 

(b) the Insurer shall have (a) filed a petition or commenced any case or
proceeding under any provision or chapter of the United States Bankruptcy Code
or any other similar federal or state law relating to insolvency, bankruptcy,
rehabilitation, liquidation or reorganization, (b) made a general assignment for
the benefit of its creditors or (c) had an order for relief entered against it
under the United States Bankruptcy Code or any other similar federal or state
law relating to insolvency, bankruptcy, rehabilitation, liquidation or
reorganization which is final and nonappealable; or

 

(c) a court of competent jurisdiction, the New York Department of Insurance or
other competent regulatory authority shall have entered a final and
nonappealable order, judgment or decree (a) appointing a custodian, trustee,
agent or receiver for the Insurer or for all or any material portion of its
property or (b) authorizing the taking of possession by a custodian, trustee,
agent or receiver of the Insurer (or the taking of possession of all or any
material portion of the property of the Insurer).

 

“Interest Accrual Period” means, with respect to any Distribution Date, the
period from and including the Distribution Date immediately preceding such
Distribution Date (or, in the case of the first Distribution Date, from and
including the Closing Date) to but excluding such Distribution Date; in the case
of the first Distribution Date, the Interest Accrual Period for the Class A-1
Notes will constitute 20 days.

 

“Interest Rate” means the Class A-1 Rate, the Class A-2 Rate, the Class A-3 Rate
or the Class A-4 Rate, as the case may be.

 

“Issuer” means Onyx Acceptance Owner Trust 2005-A and its successors.

 

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Contract by operation of law.

 

“Limited Guaranty” means the Limited Guaranty, dated as of the Closing Date,
issued by Capital One Financial Corporation for the benefit of the Issuer, the
Indenture Trustee and the Insurer.

 

“Liquidated Contract” means a Contract that (i) is the subject of a Full
Prepayment; (ii) is a Defaulted Contract with respect to which Liquidation
Proceeds constituting, in the Servicer’s reasonable judgment, the final amounts
recoverable have been received and deposited in the Collection Account; (iii) is
paid in full on or after its Maturity Date; or (iv) has been a Defaulted
Contract for four or more Collection Periods and as to which Liquidation
Proceeds have not been

 

9



--------------------------------------------------------------------------------

deposited in the Collection Account; provided, however, that in any event a
Contract that is delinquent in the amount of five monthly installments of
Monthly P&I at the end of a Collection Period shall be deemed to be a Liquidated
Contract and shall be deemed to have a Principal Balance of zero; provided,
further, however, that this definition may be modified in accordance with
modifications to the Servicer’s Customary Servicing Practices.

 

“Liquidation Expenses” means reasonable out-of-pocket expenses (not to exceed
Liquidation Proceeds), other than any overhead expenses, incurred by the
Servicer in connection with the realization of the full amounts due under any
Defaulted Contract (including the attempted liquidation of a Contract which is
brought current and is no longer in default during such attempted liquidation)
and the sale of any property acquired in respect thereof which are not
recoverable as proceeds paid by any insurer under a comprehensive and collision
insurance policy related to the Contract. Liquidation Expenses shall not include
any late fees or other administrative fees and expenses or similar charges
collected with respect to a Contract.

 

“Liquidation Proceeds” means amounts received by the Servicer (before
reimbursement for Liquidation Expenses) in connection with the realization of
the full amounts due and to become due under any Defaulted Contract and the sale
of any property acquired in respect thereof.

 

“Mandatory Partial Redemption Amount” means the balance (excluding investment
earnings) remaining on deposit in the Prefunding Account on the Mandatory
Partial Redemption Date after giving effect to the sale to the Trust of all
Prefunded Contracts sold to the Trust during the Funding Period, including any
such acquisition and conveyance on the date on which the Funding Period ends.

 

“Mandatory Partial Redemption Date” means the Distribution Date on which the
Notes are partially prepaid pursuant to Section 4.06, which Distribution Date
shall be the Distribution Date immediately succeeding the date on which the
Funding Period ends in the event that any amount remains on deposit in the
Prefunding Account after giving effect to the sale to the Trust of all Prefunded
Contracts sold to the Trust during the Funding Period, including any acquisition
and conveyance on the date on which the Funding Period ends.

 

“Maturity Date” means, with respect to any Contract, the date on which the last
scheduled payment of such Contract shall be due and payable as such date may be
extended pursuant to Section 3.02.

 

“Monthly P&I” means, with respect to any Contract, the amount of each monthly
installment of principal and interest payable to the Obligee of such Contract in
accordance with the terms thereof, exclusive of any charges allocable to the
financing of any insurance premium and charges which represent late payment
charges or extension fees.

 

“Monthly Remittance Condition” shall have the meaning specified in Section
4.02(a).

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors in interest.

 

“Net Collections” means, with respect to any Distribution Date and the related
Collection Period, the sum of (i) all payments of Monthly P&I, all partial
prepayments, all Full

 

10



--------------------------------------------------------------------------------

Prepayments, Net Liquidation Proceeds and Net Insurance Proceeds in each case,
collected with respect to the Contracts during such Collection Period, less
partial prepayments of Precomputed Contracts collected with respect to the
Contracts during such Collection Period which are deposited in the Payahead
Account pursuant to Section 4.02(a), (ii) amounts withdrawn from the Payahead
Account pursuant to Section 4.01(b) and deposited in the Collection Account with
respect to such Distribution Date, and (iii) the aggregate Purchase Amount for
Purchased Contracts deposited in or credited to the Collection Account pursuant
to Section 4.02(a) on the Business Day preceding the Servicer Report Date next
preceding such Distribution Date.

 

“Net Insurance Proceeds” means, with respect to any Contract, proceeds paid by
any insurer under a comprehensive and collision insurance policy related to such
Contract (other than funds used for the repair of the related Financed Vehicle
or otherwise released by Onyx to the related Obligor in accordance with
customary servicing procedures), after reimbursement to the Servicer of expenses
recoverable under such policy.

 

“Net Liquidation Proceeds” means the amount derived by subtracting from the
Liquidation Proceeds of a Contract the related Liquidation Expenses.

 

“Note” means a Class A-1 Note, a Class A-2 Note, a Class A-3 Note or a Class A-4
Note, as applicable.

 

“Note Distributable Amount” means, with respect to any Distribution Date, the
sum of the Note Principal Distributable Amount, the Note Interest Distributable
Amount, the Note Parity Deficit Amount, if any, and the Note Targeted Principal
Distributable Amount, if any, for such Distribution Date.

 

“Note Distribution Account” means the account established and maintained as such
pursuant to Section 4.01.

 

“Note Final Scheduled Distribution Date” means the Class A-1 Final Scheduled
Distribution Date, the Class A-2 Final Scheduled Distribution Date, the Class
A-3 Final Scheduled Distribution Date or the Class A-4 Final Scheduled
Distribution Date, as the case may be.

 

“Noteholder” shall mean any Holder of a Note.

 

“Note Interest Carryover Shortfall” means, with respect to any Distribution Date
and a Class of Notes, the excess, if any, of the Note Interest Distributable
Amount for such Class for the immediately preceding Distribution Date over the
amount in respect of interest that is actually deposited in the Note
Distribution Account with respect to such Class on such preceding Distribution
Date, plus, to the extent permitted by applicable law, interest on the amount of
interest due but not paid to Noteholders of such Class on the preceding
Distribution Date at the related Interest Rate for the related Interest Accrual
Period; provided, however, that the Note Interest Carryover Shortfall for the
first Distribution Date shall be zero.

 

“Note Interest Distributable Amount” means, with respect to any Distribution
Date and a Class of Notes, the sum of (i) an amount equal to the interest
accrued during the related Interest Accrual Period at the related Interest Rate
for such Class of Notes on the outstanding principal

 

11



--------------------------------------------------------------------------------

amount of such Class of Notes on the immediately preceding Distribution Date,
after giving effect to all payments of principal to Noteholders of such Class on
or prior to such Distribution Date (or, in the case of the first Distribution
Date, on the original principal amount of such Class of Notes) and (ii) the Note
Interest Carryover Shortfall for such Class of Notes for such Distribution Date.

 

“Note Parity Deficit Amount” means, with respect to any Distribution Date, the
excess, if any, of (x) the aggregate outstanding principal amount of the Notes
on such Distribution Date, after giving effect to all reductions in such
aggregate principal amount to be made from sources other than the (i) Spread
Account and (ii) the Policy over (y) the sum of (I) the total outstanding
Principal Balances of the Contracts and (II) the amount on deposit in the
Prefunding Account, if any, at the end of the related Collection Period.

 

“Note Pool Factor” means, with respect to any Class of Notes as of any
Distribution Date, a six-digit decimal figure equal to the outstanding principal
amount of such Class of Notes (after giving effect to any reductions thereof to
be made on such Distribution Date) divided by the original outstanding principal
amount of such Class of Notes.

 

“Note Principal Distributable Amount” means with respect to any Distribution
Date, the lesser of (a) the Regular Principal Distributable Amount and (b) the
excess of (i) the aggregate outstanding principal amount of the Notes as of the
close of the preceding Distribution Date over (ii) the sum of (x) 97% of the sum
of the total outstanding Principal Balances of the Contracts and (y) any amounts
on deposit in the Prefunding Account at the end of the related Collection
Period; provided, however, that the Note Principal Distributable Amount shall
not exceed the aggregate outstanding principal amount of the Notes.
Notwithstanding the foregoing, the Note Principal Distributable Amount on the
Note Final Scheduled Distribution Date for each Class of Notes shall not be less
than the amount that is necessary to reduce the outstanding principal amount of
the related Class of Notes to zero.

 

“Note Register” shall have the meaning specified in the Indenture.

 

“Note Targeted Principal Distributable Amount” means, with respect to any
Distribution Date, the lesser of (a) the amount of available funds for
distribution after the distributions made pursuant to Section 4.03, clauses (i)
through (vii) have been made and (b) the excess of (i) the aggregate outstanding
principal amount of the Notes (after giving effect to the Note Principal
Distributable Amount and any Note Parity Deficit Amount paid on that
Distribution Date) over (ii) the sum of (x) 97% of the total outstanding
Principal Balance of the Contracts and (y) any amounts on deposit in the
Prefunding Account as of the end of the related Collection Period.

 

“Notice of Prefunding Transfer Date” has the meaning specified in Sectin
2.10(c)(ii).

 

“Obligee” means, with respect to any Contract, the Person to whom an Obligor is
indebted under such Contract.

 

“Obligor” means, with respect to any Contract, the purchaser or co-purchasers of
the Financed Vehicle and any other Person who owes payments under such Contract.

 

12



--------------------------------------------------------------------------------

“Officers’ Certificate” means a certificate signed by the Chairman, the
President or a Vice President, and by the Treasurer, an Assistant Treasurer, the
Controller, an Assistant Controller, the Secretary or an Assistant Secretary of
any Person delivering such certificate and delivered to the Person to whom such
certificate is required to be delivered. Unless otherwise specified, any
reference herein to an Officers’ Certificate shall be to an Officers’
Certificate of the Servicer.

 

“Onyx” means Onyx Acceptance Corporation and its successors in interest.

 

“Opinion of Counsel” means a written opinion of counsel (who may be counsel to
the Seller or the Servicer) acceptable to the Indenture Trustee, the Owner
Trustee or the Trust Agent, as the case may be, and the Insurer.

 

“Original Pool Balance” means $700,006,356.19, which is the sum of (i) the
Principal Balances of the Initial Contracts as of the Initial Cut-Off Date, (ii)
the Principal Balances of the Subsequent Contracts as of the Subsequent Cut-Off
Date, and (iii) the initial deposit in the Prefunding Account.

 

“Outstanding” means with respect to a Contract and as of the time of reference
thereto, a Contract that has not reached its Maturity Date, has not been fully
prepaid, has not become a Liquidated Contract and has not been repurchased
pursuant to Section 2.03, 3.06 or 8.01.

 

“Outstanding Principal Balance” means, as of the applicable Cut-Off Date, (i)
with respect to any Precomputed Contract, the amount set forth as the
Outstanding Principal Balance of such Contract on the Schedule of Contracts,
such amount being the total of all unpaid Monthly P&I due on or after the
Cut-Off Date, minus any unearned (or earned but unpaid) interest as of the
applicable Cut-Off Date computed in accordance with the Rule of 78’s Method or
the Actuarial Method, as applicable, and (ii) with respect to any Simple
Interest Contract, the amount set forth as the Outstanding Principal Balance of
such Contract on the Schedule of Contracts, such amount being the total of all
principal payments due on or after the applicable Cut-Off Date.

 

“Owner Trustee” means Wilmington Trust Company, not in its individual capacity
but solely as the Owner Trustee under the Trust Agreement, its successors in
interest and any successor Owner Trustee under the Trust Agreement.

 

“Owner Trustee Corporate Trust Office” means the principal office of the Owner
Trustee at which at any particular time its corporate trust business shall be
administered, which office at the date of the execution of this Agreement is
located at Rodney Square North, 1100 North Market Street, Wilmington, Delaware
19890-1600; or at such other address as the Owner Trustee may designate from
time to time by notice to the Noteholders, the Insurer, the Servicer and the
Seller.

 

“Payahead Account” means the account established and maintained as such pursuant
to Section 4.01.

 

“Payment Account” means the account established and maintained as such pursuant
to Section 4.01.

 

13



--------------------------------------------------------------------------------

“Paying Agent” means (i) with respect to the Notes, the Person acting as the
“Paying Agent” under the Indenture and (ii) with respect to the Residual
Interest Instruments, the Person acting as the “Paying Agent” under the Trust
Agreement, the Trust Agent or any other Person that meets the eligibility
standards for the Paying Agent specified in the Trust Agreement and is
authorized by the Issuer to make the distributions from the Payment Account,
including distributions in respect of the Residual Interest Instruments on
behalf of the Issuer.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Policy” means the financial guarantee insurance policy for the Notes, number
45747, dated February 23, 2005 and issued by the Insurer to the Indenture
Trustee, guaranteeing payment of any Insured Payment, the form of which is
attached hereto as Exhibit A.

 

“Pool Balance” as of the time of determination means the sum of (i) the
aggregate of the Principal Balances of the Contracts, exclusive of the Principal
Balances of all Contracts that are not Outstanding at the end of the Collection
Period ending immediately prior to such time of determination and (ii) the
amounts on deposit in the Prefunding Account (exclusive of any investment
earnings), if any.

 

“Precomputed Contract” means a Contract as to which, pursuant to the terms of
such Contract, the portion of payments allocable to earned interest and
principal thereunder is determined according to the “Rule of 78’s Method” or the
“Actuarial Method”.

 

“Preference Amount” means any amount previously distributed to a Holder in
respect of the Notes that is recoverable and sought to be recovered as a
voidable preference by a trustee in bankruptcy with respect to Onyx, the Seller
or the Trust pursuant to the United Stated Bankruptcy Code (11 U.S.C.), as
amended from time to time, in accordance with a final nonappealable order of a
court having competent jurisdiction

 

“Preference Claim” shall have the meaning specified in Section 7.05.

 

“Prefunded Amount” means $0, the initial deposit into the Prefunding Account.

 

“Prefunded Contracts” means the Contracts which are transferred by the Seller to
the Issuer on each Prefunding Transfer Date pursuant to this Agreement and are
identified on the Schedule of Contracts referred to in Section 2.10(c)(iii)(1)
for such Prefunding Transfer Date.

 

“Prefunding Account” means the account established as such pursuant to Section
4.01 and maintained pursuant to Section 4.06.

 

“Prefunding Closing Date” means the last day of the Funding Period, or if such
day is not a Business Day, the following Business Day.

 

“Prefunding Cut-Off Date” means the cut-off date specified in the Notice of
Prefunding Transfer Date delivered pursuant to Section 2.10(c)(ii) with respect
to the Prefunded Contracts transferred on the related Prefunding Transfer Date.

 

14



--------------------------------------------------------------------------------

“Prefunding Transfer Date” means each Business Day on which the Seller conveys
Prefunded Contracts to the Trust.

 

“Premium” shall have the meaning specified in the Insurance Agreement.

 

“Principal Balance” means, with respect to a Contract, as of any date, the
Amount Financed under the terms of such Contract minus (i) that portion of
Monthly P&I in respect of such Contract received on or prior to the end of the
most recently ended Collection Period and allocable to principal as determined
by the Servicer and (ii) any Cram Down Loss incurred in respect of such Contract
on or prior to the end of the most recently ended Collection Period. For
purposes of this definition, allocations of Monthly P&I on each Contract by the
Servicer shall be made in accordance with the terms of such Contract, in the
case of a Simple Interest Contract or an Actuarial Contract, or in accordance
with the Recomputed Actuarial Method, in the case of a Rule of 78’s Contract.

 

“Purchase Agreement” means the Second Amended and Restated Sale and Servicing
Agreement dated as of November 30, 2001 between Onyx, as seller and servicer,
and the Seller, as purchaser, as such agreement may have been or may be
modified, supplemented or amended from time to time.

 

“Purchase Amount” means, with respect to a Purchased Contract, the Principal
Balance of such Contract as of the date of purchase of such Contract plus
interest on such Contract through the date of such purchase, to the extent not
previously collected.

 

“Purchased Contract” means a Contract that (i) has been purchased by Onyx
because of certain material defects in documents related to such Contract Title
Document Repurchase Event or certain breaches of representations and warranties
regarding such Contract made by Onyx in this Agreement that materially and
adversely affect the interests of the Noteholders or the Insurer, (ii) has been
purchased by the Servicer because of certain breaches of servicing covenants or
(iii) has been purchased by the Servicer in the event of an optional purchase of
all of the Contracts pursuant to Section 8.01.

 

“Rating Agencies” means Moody’s, Standard & Poor’s and Fitch.

 

“Rating Agency Condition” shall have the meaning set forth in the Indenture.

 

“Recomputed Actuarial Method” means a method of accounting pursuant to which
each payment of Monthly P&I due on a Rule of 78’s Contract will be deemed to
consist of interest equal to the product of 1/12 of the Recomputed Yield for
such Contract and the Principal Balance of the Contract as of the preceding Due
Date for such Contract and of principal to the extent of the remainder of such
scheduled installment of Monthly P&I, which will cause the Outstanding Principal
Balance as of the related Cut-Off Date to be amortized in full at the Recomputed
Yield.

 

“Recomputed Yield” for any Rule of 78’s Contract means the per annum rate
determined as of the related Cut-Off Date, such that the net present value of
the remaining scheduled payments due on such Contract, discounted at such rate
from the Due Date for each such scheduled payment to the Due Date for such
Contract immediately preceding the related Cut-Off Date, will equal the
Outstanding Principal Balance.

 

15



--------------------------------------------------------------------------------

“Record Date” means, with respect to a Class of Notes and any Distribution Date,
the Business Day immediately preceding such Distribution Date or, if Definitive
Notes are issued, the last day of the immediately preceding calendar month.

 

“Registrar of Titles” means the agency, department or office having the
responsibility for maintaining records of titles to motor vehicles and issuing
documents evidencing such titles in the jurisdiction in which a particular
Financed Vehicle is registered.

 

“Regular Principal Distributable Amount” means, with respect to any Distribution
Date, the amount equal to the sum of the following amounts with respect to the
related Collection Period: (i) collections received on Contracts (other than
Liquidated Contracts and Purchased Contracts) allocable to principal as
determined by the Servicer, including full and partial principal prepayments
(other than partial prepayments on Precomputed Contracts representing amounts
not due in such Collection Period which will be deposited into the Payahead
Account in accordance with this Agreement), (ii) the Principal Balance
(immediately prior to the reduction thereof to zero as provided in the
definition of “Liquidated Contract”) of all Contracts (other than Purchased
Contracts) that became Liquidated Contracts during the related Collection
Period, (iii) the Principal Balance of all Contracts that became Purchased
Contracts as of the immediately preceding Record Date and (iv) the aggregate
amount of Cram Down Losses incurred during the related Collection Period.

 

“Repayment Amount” shall have the meaning specified in the Insurance Agreement.

 

“Required Title Delivery Date” means, with respect to any Contract, the Extended
Title Delivery Date unless the failure to repurchase such Contract on the First
Title Delivery Date would materially and adversely affect the interests of the
Issuer, the Noteholders or the Insurer (as determined by the Insurer in its
reasonable discretion, unless the Insurer is not the Controlling Party) in such
Contract, in which case the Required Title Delivery Date for such Contract shall
be the First Title Delivery Date for such Contract; provided, however, that the
failure to repurchase such Contract on the First Title Delivery Date shall be
deemed not to have a material adverse effect on the Issuer, the Noteholders or
the Insurer in such Contract and the Required Title Delivery Date for such
Contract shall be the Extended Title Delivery Date if such Contract is not a
Defaulted Contract as of the First Title Delivery Date for such Contract.

 

“Residual Distribution Account” has the meaning set forth in the Trust
Agreement.

 

“Residual Interest” means the residual interest in the Trust, which represents
the right to the amount remaining, if any, after all prior distributions have
been made under this Agreement, the Indenture and the Trust Agreement on each
Distribution Date and certain other rights to receive amounts hereunder and
under the Trust Agreement.

 

“Residual Interest Instrument” shall have the meaning specified in the Trust
Agreement.

 

“Residual Interestholder” shall have the meaning specified in the Trust
Agreement.

 

16



--------------------------------------------------------------------------------

“Responsible Officer” means (a) with respect to the Indenture Trustee, any
officer of the Indenture Trustee within the Corporate Trust Office including any
vice president, assistant vice president, assistant treasurer, assistant
secretary or any other officer of the Indenture Trustee customarily performing
functions similar to those performed by any of the above designated officers, in
each case with direct responsibility for the administration of this Agreement
and (b) with respect to the Servicer or Seller, any officer of such Person
having direct responsibility for the transactions contemplated by the Basic
Documents, including the President, Treasurer or Secretary or any Vice
President, Assistant Vice President, Assistant Treasurer, Assistant Secretary,
or any other officer customarily performing functions similar to those performed
by any of the above designated officers and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.

 

“Rule of 78’s Contract” means a Contract pursuant to which the allocation
between interest and principal is calculated using the Rule of 78’s Method.

 

“Rule of 78’s Method” means the method of allocating principal and interest
payments on a Contract whereby the amount of each payment allocable to interest
on a Contract is determined by multiplying the total amount of add-on interest
payable over the term of the Contract by a fraction, the denominator of which is
equal to the sum of a series of numbers representing the total number of monthly
payments due under the Contract and the numerator of which is the number of
payments remaining before giving effect to the payment to which the fraction is
being applied.

 

“Schedule of Contracts” means the list or lists of Funded Contracts attached as
Schedule I-A and Schedule I-B to this Agreement and each list of Prefunded
Contracts delivered on or prior to each Prefunding Transfer Date delivered
pursuant to Section 2.10(c)(iii)(1), which Contracts are being transferred to
the Trust as part of the Trust Property, together with supplemental data
regarding the contracts verified by the Servicer. The Schedule of Contracts
attached hereto as Schedules I-A and I-B, together with the initial deposit into
the Prefunding Account, comprises the Original Pool Balance. The following
information with respect to each Funded Contract is set forth on Schedule I-A
and Schedule I-B in columns, and any supplement to the Schedule of Contracts for
Prefunded Contracts will present the information in the same format:

 

Contract Number (“Account”)

Date of Origination (“Discount Date”)

Maturity Date (“Maturity”)

Monthly P&I (“Payment”)

Original Principal Balance (“Amount Financed”)

Outstanding Principal Balance (“Net Balance”)

Annual Percentage Rate (“APR”)

 

In addition, the information contained in the Schedule of Contracts shall also
be contained on a computer disk or tape that shall be delivered by the Servicer
to the Indenture Trustee not later than (i) the 5th Business Day following the
Closing Date, with respect to the Funded Contracts and (ii) the 5th Business Day
following the related Prefunding Transfer Date, with respect to the Prefunded
Contracts.

 

17



--------------------------------------------------------------------------------

“Scheduled Payment Amount” means (a) as of any Distribution Date, the sum of (i)
the Servicing Fee for such Distribution Date (including any accrued and unpaid
Servicing Fees with respect to one or more prior Collection Periods), (ii) any
accrued and unpaid fees of the Indenture Trustee, the Owner Trustee and the
Trust Agent for such Distribution Date, in each case to the extent such fees
have not been previously paid by the Servicer or the Administrator, (iii) the
Note Interest Distributable Amount for each Class of Notes for such Distribution
Date, (iv) the Note Parity Deficit Amount, if any, for such Distribution Date
and (v) if such Distribution Date is the Note Final Scheduled Distribution Date
for a Class of Notes, the Note Principal Distributable Amount for such Class of
Notes, to the extent of the outstanding principal amount of such Class of Notes
immediately prior to such Distribution Date; provided, however, that, in each
case, the Scheduled Payment Amount shall be determined in accordance with the
original terms of the Notes when issued and without regard to any subsequent
amendment or modification of the Notes that has not been consented to in writing
by the Insurer.

 

“Seller” means Onyx Acceptance Financial Corporation, in its capacity as the
Seller of the Contracts under this Agreement, and each successor thereto (in the
same capacity) pursuant to Section 5.02.

 

“Servicer” means Onyx in its capacity as the servicer of the Contracts under
Section 3.01, and, in each case upon succession in accordance herewith, each
Successor Servicer; provided, however, that each Successor Servicer shall
succeed only to those responsibilities, duties and liabilities of the Servicer
described hereunder as may be set forth in or modified by the applicable
agreement pursuant to which such Person agrees to be appointed Successor
Servicer.

 

“Servicer Default” means an event specified in Section 7.01.

 

“Servicer Report Date” means, with respect to any Distribution Date, the fifth
Business Day prior to such Distribution Date.

 

“Servicing Fee” means, as to any Distribution Date, the fee payable to the
Servicer for services rendered during the Collection Period ending immediately
prior to such Distribution Date, which shall be an amount equal to the product
of one-twelfth of 1% per annum multiplied by the Pool Balance (excluding amounts
on deposit in the Prefunding Account) as of the end of the Collection Period
preceding the related Collection Period.

 

“Simple Interest Contract” means a Contract as to which the portion of payments
allocable to earned interest and principal thereunder is determined according to
the Simple Interest Method. For such Contracts, interest accrued as of the Due
Date is paid first, and then the remaining payment is applied to the unpaid
principal balance. Accordingly, if an Obligor pays the fixed monthly installment
in advance of the Due Date, the portion of the payment allocable to interest for
the period since the preceding payment will be less than it would be if the
payment were made on the Due Date, and the portion of the payment allocable to
reduce the principal balance will be correspondingly greater. Conversely, if an
Obligor pays the fixed

 

18



--------------------------------------------------------------------------------

monthly installment after its Due Date, the portion of the payment allocable to
interest for the period since the preceding payment will be greater than it
would be if the payment were made on the Due Date, and the portion of the
payment allocable to reduce the principal balance will be correspondingly
smaller. When necessary, an adjustment will be made at the maturity of the
Contract to the scheduled final payment to reflect the larger or smaller, as the
case may be, allocations of payments to the amount financed under the Contract
as a result of early or late payments, as the case may be.

 

“Simple Interest Method” means the method for calculating interest on a Contract
whereby interest due is calculated each day based on the actual principal
balance of the Contract on that day.

 

“Spread Account” means the account established and maintained as such pursuant
to Section 4.01.

 

“Spread Account Maximum” shall have the meaning set forth in the Insurance
Agreement.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors in interest.

 

“Sub-Servicer” means Capital One Auto Finance, Inc. or any other Affiliate of
the Servicer or any sub-contractor to whom any or all duties of the Servicer
(including, without limitation, its duties as Custodian) under the Basic
Documents has been delegated pursuant to Section 3.01 of this Agreement.

 

“Subsequent Contracts” means the Contracts designated as such in Schedule I-B
attached hereto, which have an aggregate Outstanding Principal Balance of
$59,702,718.77.

 

“Subsequent Cut-Off Date” means as of the close of business on February 15,
2005.

 

“Successor Servicer” shall have the meaning set forth in Section 7.02.

 

“Title Delivery Failure Percentage” means, as of any date of determination, a
fraction (expressed as a percentage), the numerator of which is the aggregate
Principal Balance of all Contracts with respect to which, as of such date, the
related original Title Document not been received by the Custodian or its agent,
and the denominator of which is the aggregate Principal Balance of all Contracts
as of such date.

 

“Title Document” means, with respect to any Financed Vehicle, the certificate of
title for, or other evidence of ownership of, such Financed Vehicle issued by
the Registrar of Titles in the jurisdiction in which such Financed Vehicle is
registered. For Financed Vehicles registered in certain states, the Title
Document may consist of electronic evidence of ownership on the electronic lien
and title systems of such states.

 

“Title Document Repurchase Event” means, with respect to any Contract, (a) the
original Title Document has not been received by the Servicer by the Required
Title Delivery Date for such Contract, (b) the failure of such items to be so
received materially and adversely

 

19



--------------------------------------------------------------------------------

affects the interests of the Issuer, the Noteholders or the Insurer (as
determined by the Insurer in its reasonable discretion, unless the Insurer is
not the Controlling Party) in such Contract and (c) the failure to repurchase
such Contract would cause the Title Delivery Failure Percentage to exceed 0.50%
as of the Required Title Delivery Date for such Contract.

 

“Trust” means the Issuer.

 

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, physical property, book-entry securities, uncertificated securities or
otherwise) and all proceeds of the foregoing.

 

“Trust Accounts” shall have the meaning specified in Section 4.01(a).

 

“Trust Agent” means JPMorgan Chase Bank, N.A., not in its individual capacity
but solely as the Trust Agent under the Trust Agreement and this Agreement
acting on behalf of the Owner Trustee, its successors in interest, and any
successor Trust Agent under such agreements.

 

“Trust Agent Office” means the principal office of the Trust Agent, which office
at the date of the execution of this Agreement is located at 4 New York Plaza,
6th Floor, New York, New York 10004, Attention: Institutional Trust
Services/Global Debt – Onyx Acceptance Owner Trust 2005-A; or at such other
address as the Trust Agent may designate from time to time by notice to the
Noteholders, the Insurer, the Servicer and the Seller.

 

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
February 23, 2005, among the Depositor, the Owner Trustee and the Trust Agent.

 

“Trust Property” has the meaning set forth in Section 2.01(b) hereof.

 

“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction.

 

SECTION 1.02 USAGE OF TERMS.

 

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement; references to Persons include their
permitted successors and assigns; and the term “including” means “including
without limitation.”

 

SECTION 1.03 SECTION REFERENCES.

 

All section references, unless otherwise indicated, shall be to Sections in this
Agreement.

 

20



--------------------------------------------------------------------------------

SECTION 1.04 CALCULATIONS.

 

Interest on the Notes will be calculated on the basis of a 360-day year of
twelve 30-day months, except that interest on the Class A-1 Notes will be
calculated on the basis of a 360-day year and the actual number of days in the
related Interest Accrual Period. Collections of interest on Rule of 78’s
Contracts shall be calculated as if such Contracts were actuarial contracts the
scheduled principal balances of which are the Principal Balances thereof, and
collections of interest on Simple Interest Contracts and Actuarial Contracts
will be calculated in accordance with the terms thereof.

 

SECTION 1.05 ACCOUNTING TERMS.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in the United States
of America.

 

ARTICLE II

 

CONVEYANCE OF CONTRACTS;

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

SECTION 2.01 CONVEYANCE OF CONTRACTS.

 

(a) In consideration of the Issuer’s delivery of authenticated Notes, in an
aggregate amount equal to $700,000,000, to or upon the order of the Seller,
effective upon the Closing Date, the Seller hereby sells, grants, transfers,
conveys and assigns to the Issuer, without recourse (except as expressly
provided in Section 2.03 hereof), all of the right, title and interest of the
Seller in, to and under:

 

(i) the Funded Contracts listed in the Schedule of Contracts;

 

(ii) all monies received under the Funded Contracts on or after the related
Cut-Off Date;

 

(iii) all Net Liquidation Proceeds and Net Insurance Proceeds with respect to
any Financed Vehicle to which a Funded Contract relates received on or after the
related Cut-Off Date;

 

(iv) the Contract Documents and Contract Files relating to the Funded Contracts
(except the Contract Documents and Contract Files for Funded Contracts which
have been the subject of a Full Prepayment received on or after the related
Cut-Off Date but no later than two Business Days prior to the Closing Date, in
lieu of which the Seller shall have deposited in or credited to the Collection
Account on or prior to the Closing Date an amount equal to such Full
Prepayment);

 

(v) the Trust Accounts and all amounts, financial assets and investment property
held therein or credited thereto, including, if applicable, all Eligible
Investments credited thereto (but excluding (A) the Payahead Account

 

21



--------------------------------------------------------------------------------

and all amounts, financial assets and investment property held therein or
credited thereto, including all Eligible Investments credited thereto and (B)
investment income credited to the Collection Account);

 

(vi) the right of the Seller, as purchaser under the Purchase Agreement, to
cause Onyx as seller thereunder to repurchase Funded Contracts listed in the
Schedule of Contracts under certain circumstances (such right may be enforced by
the Issuer or the Indenture Trustee at the direction of the Insurer);

 

(vii) any and all security interests of the Seller in the Financed Vehicles and
the rights to receive proceeds from claims on certain insurance policies
covering the Financed Vehicles or the individual Obligors under each related
Funded Contract; and

 

(viii) all proceeds in any way delivered with respect to the foregoing, all
rights to payments with respect to the foregoing and all rights to enforce the
foregoing.

 

(b) Subject to the conditions set forth in Section 2.10, in consideration of the
Issuer’s delivery of authenticated Notes, in an aggregate amount equal to
$700,000,000, to or upon the order of the Seller, effective upon the Closing
Date, the Seller hereby sells, grants, transfers, conveys and assigns to the
Issuer, without recourse (except as expressly provided in Section 2.03 hereof)
effective upon delivery to the Issuer on the related Prefunding Transfer Date
against payment therefor from the Prefunding Account in accordance with Section
4.06(b), all of the right, title and interest of the Seller in, to and under:

 

(i) all Prefunded Contracts listed on the Schedule of Contracts for such
Contracts;

 

(ii) all monies received under the Prefunded Contracts on or after the related
Prefunding Cut-Off Date;

 

(iii) all Net Liquidation Proceeds and Net Insurance Proceeds with respect to
any Financed Vehicle to which a Prefunded Contract relates received on or after
the related Prefunding Cut-Off Date;

 

(iv) the Contract Documents and Contract Files relating to the Prefunded
Contracts;

 

(v) the right of the Seller, as purchaser under the Purchase Agreement, to cause
Onyx as seller thereunder to repurchase Prefunded Contracts listed on the
Schedule of Contracts under certain circumstances;

 

(vi) any and all security interests of the Seller in the related Financed
Vehicles and the rights to receive proceeds from claims on certain insurance
policies covering such Financed Vehicles or the individual Obligors under each
related Prefunded Contract; and

 

22



--------------------------------------------------------------------------------

(vii) all proceeds in any way delivered with respect to the foregoing, all
rights to payments with respect to the foregoing and all rights to enforce the
foregoing.

 

The foregoing items of property listed in Sections 2.01(a) and (b) are
collectively referred to as the “Trust Property”. In addition, on or prior to
the Closing Date, the Seller shall cause the Insurer to deliver the Policy to
the Indenture Trustee for the benefit of the Noteholders.

 

It is the intention of the Seller and the Issuer that the assignment and
transfer herein contemplated constitute (and shall be construed and treated for
all purposes as) a true and complete sale of the Trust Property (other than the
Spread Account and the Policy), conveying good title thereto free and clear of
any liens and encumbrances, from the Seller to the Issuer. However, in the event
that such conveyance is deemed to be a pledge to secure a loan (in spite of the
express intent of the parties hereto that this conveyance constitutes, and shall
be construed and treated for all purposes, as a true and complete sale), the
Seller hereby grants to the Issuer, for the benefit of the Noteholders and the
Insurer, a first priority perfected security interest in all of the Seller’s
right, title and interest in the Trust Property whether now existing or
hereafter created and all proceeds of the foregoing to secure the loan deemed to
be made in connection with such pledge and, in such event, this Agreement shall
constitute a security agreement under applicable law.

 

(c) As of the Closing Date, the Issuer acknowledges the conveyance to it of the
Trust Property from the Seller, including all right, title and interest of the
Seller in and to the Trust Property, receipt of which is hereby acknowledged by
the Issuer. Concurrently with such delivery and in exchange therefor, the Issuer
has pledged to the Indenture Trustee, for the benefit of the Indenture Secured
Parties, the Trust Property and the Indenture Trustee, pursuant to the written
instructions of the Issuer, has executed and caused to be authenticated and
delivered the Notes to the Seller or its designee, upon the order of the Issuer.

 

(d) In connection with the sale of the Contracts pursuant to the Purchase
Agreement, Onyx filed with the office of the Secretary of State of the State of
Delaware a UCC-1 financing statement naming Onyx as debtor, naming the Seller as
secured party and including the Contracts in the description of the collateral,
such filing made in order to continue the effectiveness of a financing statement
naming Onyx as debtor and the Seller as secured party filed with the office of
the Secretary of State of the State of California prior to July 1, 2001. In
connection with the sale of the Contracts pursuant to this Agreement, the Seller
has filed or caused to be filed with the Secretary of State of the State of
Delaware a UCC-1 financing statement naming the Seller as debtor, naming the
Issuer as secured party, naming the Indenture Trustee, on behalf of the
Noteholders, as assignee, and including the Contracts in the description of the
collateral. In connection with the pledge of the Contracts pursuant to the
Indenture, the Trust has filed with the offices of the Secretary of State of the
State of Delaware UCC-1 financing statements naming the Trust as debtor and the
Indenture Trustee, on behalf of the Noteholders and the Insurer, as secured
party. The grant of a security interest to the Indenture Trustee and the rights
of the Indenture Trustee in the Contracts and other Collateral shall be governed
by the Indenture.

 

23



--------------------------------------------------------------------------------

The Seller shall have caused UCC-3 amendments to have been filed with the office
of Secretary of State of the State of Delaware with respect to any outstanding
security interests in the Contracts.

 

(e) From time to time, the Servicer shall cause to be taken such actions as are
necessary to continue the perfection of the respective interests of the Trust
and the Indenture Trustee in the Contracts and to continue the first priority
security interest of the Indenture Trustee in the Financed Vehicles and their
proceeds (other than, as to such priority, any statutory lien arising by
operation of law after the Closing Date which is prior to such interest),
including, without limitation, the filing of financing statements, amendments
thereto or continuation statements and the making of notations on records or
documents of title.

 

(f) If any change in the name, identity or corporate structure of the Seller or
Onyx or the relocation of the state of organization of either of them would make
any financing or continuation statement or notice of lien filed under this
Agreement or the other Basic Documents misleading within the meaning of
applicable provisions of the UCC or any title statute, the Servicer, within the
time period required by applicable law, shall file such financing statements or
amendments as may be required to preserve and protect the interests of the
Trust, the Indenture Trustee, the Noteholders and the Insurer in the Contracts,
the related Financed Vehicles and the proceeds thereof.

 

(g) During the term of this Agreement, the Seller and Onyx shall each continue
to be an organization organized under the laws of one of the states of the
United States.

 

(h) The Servicer shall pay all reasonable costs and disbursements in connection
with the perfection and the maintenance of perfection, as against all third
parties, of the Indenture Trustee’s right, title and interest in and to the
Contracts and in connection with maintaining the first priority security
interest (subject to the security interest of the Insurer pursuant to the
Insurance Agreement) in the Financed Vehicles and the proceeds thereof.

 

SECTION 2.02 REPRESENTATIONS AND WARRANTIES OF THE SELLER AND ONYX.

 

The Seller makes the representations and warranties in clause (a) below and Onyx
makes the representations in clause (b) below on which (i) the Issuer is deemed
to have relied in acquiring the Contracts and (ii) the Insurer is deemed to have
relied in issuing the Policy; provided such representations and warranties speak
as of dates specified below, but shall survive the sale, transfer and assignment
of the Contracts to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.

 

(a) As to the Seller as of the Closing Date and each Prefunding Transfer Date,
the Seller represents and warrants as follows:

 

(i) The Seller is duly organized and validly existing as a corporation organized
and existing and in good standing under the laws of the State of

 

24



--------------------------------------------------------------------------------

Delaware, with power and authority to own its properties and to conduct its
business and had at all relevant times, and has, power, authority, and legal
right to originate or acquire and own the Contracts.

 

(ii) The Seller is duly qualified to do business as a foreign corporation in
good standing, and shall have obtained all necessary licenses and approvals in
all jurisdictions in which the ownership or lease of property or the conduct of
its business requires such qualifications.

 

(iii) The Seller has the power and authority to execute and deliver this
Agreement and to carry out its terms; the Seller has full power and authority to
sell and assign the property to be sold and assigned to and deposited with the
Issuer and has duly authorized such sale and assignment to the Issuer by all
necessary corporate action; and the execution, delivery, and performance of this
Agreement has been duly authorized by the Seller by all necessary corporate
action.

 

(iv) This Agreement constitutes (A) a valid sale, transfer, and assignment of
the Contracts, enforceable against creditors of and purchasers from the Seller
and (B) a legal, valid, and binding obligation of the Seller enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights in general and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law.

 

(v) The consummation of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof shall not conflict with, result in any breach of
any of the terms and provisions of, nor constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
the Seller, or any indenture, agreement, or other instrument to which the Seller
is a party or by which it shall be bound; nor result in the creation or
imposition of any Lien upon any of the properties of the Seller pursuant to the
terms of any such indenture, agreement, or other instrument (other than pursuant
to the Basic Documents to which the Seller is a party); nor violate any law or
any order, rule, or regulation applicable to the Seller of any court or of any
federal or state regulatory body, administrative agency, or other governmental
instrumentality having jurisdiction over the Seller or its properties.

 

(vi) To the Seller’s best knowledge after due inquiry, there are no proceedings
or investigations pending, or threatened, before any court, regulatory body,
administrative agency, or other governmental instrumentality having jurisdiction
over the Seller or its properties: (A) asserting the invalidity of this
Agreement, any other Basic Document or the Notes, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement, (C) seeking any determination or ruling that
might materially and adversely affect the performance by the Seller of its
obligations under, or the validity or enforceability of, this Agreement, the
Notes, or (D) naming the Seller which might adversely affect the federal income
tax attributes of the Notes.

 

25



--------------------------------------------------------------------------------

(b) As to each Funded Contract and Prefunded Contract (except as noted below as
being applicable only to either Precomputed Contracts or Simple Interest
Contracts) as of the related Cut-Off Date (or such other date as may be
specifically set forth below), Onyx, in its individual capacity, represents and
warrants as follows:

 

(i) The information pertaining to such Contract set forth in the related
Schedule of Contracts was true and correct in all material respects.

 

(ii) As of the Closing Date or Prefunding Transfer Date, as applicable, such
Contract was secured by a valid enforceable first priority security interest in
favor of Onyx in the related Financed Vehicle, and such security interest has
been duly perfected (or all necessary actions with respect to the Contract have
been taken or will be taken to duly perfect such security interest) and is prior
to all other liens upon and security interests in such Financed Vehicle which
now exist or may hereafter arise or be created (except, as to priority, for any
lien for unpaid taxes or unpaid storage or repair charges which may arise after
the Closing Date in accordance with the UCC); such security interest is
assignable, had been assigned by Onyx to the Seller pursuant to the Purchase
Agreement, and, as of the Closing Date, has been assigned by the Seller to the
Issuer pursuant to Section 2.01(a) hereof.

 

(iii) As of the Closing Date or Prefunding Transfer Date, as applicable, the
Seller had good and marketable title to and was the sole owner of each such
Contract to be transferred to the Issuer pursuant to Section 2.01 free of Liens
(except any Lien which will be released prior to assignment of such Contract
hereunder) and, upon transfer of such Contract to the Issuer pursuant to Section
2.01, the Issuer will have good and marketable title to such Contract free of
all Liens.

 

(iv) As of the related Cut-Off Date, such Contract was not delinquent more than
30 days.

 

(v) As of the related Cut-Off Date, there is no right of rescission, offset,
defense or counterclaim to the obligation of the related Obligor(s) to pay the
unpaid principal or interest due under such Contract; and Onyx has no knowledge
that any such right of rescission, offset, defense or counterclaim has been
asserted or threatened.

 

(vi) Such Contract, and the transfer of such Contract to the Issuer hereunder,
complied, at the time of transfer, in all material respects with all applicable
federal, state and local laws (and regulations thereunder), including, to the
extent applicable, usury laws, the Federal Truth in Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Reporting Act, the Federal Trade

 

26



--------------------------------------------------------------------------------

Commission Act, the Fair Debt Collection Practices Act, the Fair Credit Billing
Act, the Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z,
the Servicemembers Civil Relief Act, state adaptations of the National Consumer
Act and of the Uniform Consumer Credit Code and any other consumer credit, equal
opportunity and disclosure laws applicable to that Contract. Such Contract was
acquired from a Dealer without any fraud or misrepresentation on the part of
Seller or Onyx.

 

(vii) Such Contract is the legal, valid and binding payment obligation of the
related Obligor(s) thereunder and is enforceable in accordance with its terms,
except (i) as such enforcement may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and (ii)
as such Contract may be modified by the application after the applicable Cut-Off
Date of the Servicemembers Civil Relief Act to the extent applicable to the
related Obligor. The terms of such Contract have not been waived, amended or
modified in any respect other than as evidenced in the Contract File relating
thereto. No Obligor on such Contract is a federal, state or local government
entity.

 

(viii) Such Contract contains customary and enforceable provisions such as to
render the rights and remedies of the holder or assignee thereof adequate for
the practical realization against the collateral of the benefits of the
security, subject, as to enforceability, to bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally.

 

(ix) Onyx (a) has no knowledge of any default, breach, violation or event
permitting acceleration existing under such Contract (except payment
delinquencies of not more than 30 days), (b) has no knowledge of any continuing
condition that with notice or lapse of time would constitute a default, breach,
violation or event permitting acceleration existing under such Contract, and (c)
has not waived any such default, breach, violation or event permitting
acceleration except payment delinquencies of not more than 30 days.

 

(x) As of the related Cut-Off Date, (a) such Contract will require that the
related Obligor(s) obtain and maintain in effect for the related Financed
Vehicle a comprehensive and collision insurance policy (i) in an amount at least
equal to the lesser of (x) its maximum insurable value or (y) the principal
amount due from the related Obligor(s) under such Contract, (ii) naming Onyx as
a loss payee and (iii) insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage and (b) the Servicer shall have put in place a vendor’s
single interest insurance policy providing coverage upon repossession of the
related Financed Vehicle in an amount equal to the lesser of the actual cash
value of such Financed Vehicle, the cost of repair or replacement for such
Financed Vehicle and the unpaid balance of the related Contract.

 

27



--------------------------------------------------------------------------------

(xi) Such Contract was acquired by Onyx from a Dealer with which it ordinarily
does business and no adverse selection procedures materially adverse to the
Noteholders or the Insurer have been utilized in selecting such Contract from
all other similar contracts purchased or originated by Onyx or any subsidiary
which met the selection criteria contained in this Section 2.02(b).

 

(xii) Payments under such Contract have been applied in accordance with the Rule
of 78’s Method, the Actuarial Method or the Simple Interest Method, as provided
in the applicable Contract, and are due monthly in substantially equal amounts
through its Maturity Date sufficient to fully amortize the principal balance of
such Contract by its Maturity Date; provided, that the amount of the first or
last payment may be different from such amount.

 

(xiii) There is only one executed original, electronically authenticated
original or authoritative copy of the Contract (in each case within the meaning
of the UCC).

 

(xiv) As of the applicable Cut-Off Date, such Contract was not noted in the
Servicer’s records as dischargeable debt under a bankruptcy proceeding and, as
of the applicable Cut-Off Date, such Contract has not been reduced or discharged
in any bankruptcy proceeding.

 

(xv) Such Contract had an original maturity of not more than 72 months and as of
the related Cut-Off Date, such Contract has a remaining maturity of 72 months or
less.

 

(xvi) As of the related Cut-Off Date, such Contract has a remaining principal
balance of at least $500.

 

(xvii) As of the related Cut-Off Date, such Contract is secured by a Financed
Vehicle.

 

(xviii) Each Contract constitutes either “electronic chattel paper,” “tangible
chattel paper,” an “account,” an “instrument,” or a “general intangible,” each
as defined in the UCC.

 

(c) None of the foregoing representations and warranties shall be construed as,
and the Seller and Onyx are specifically not making, any representations and
warranties regarding the collectibility of the Contracts or the future
performance of the Contracts.

 

(d) The Seller has not prepared any financial statement which accounts for the
transfer of the Trust Property (other than the Policy and the Spread Account)
hereunder to the Issuer in any manner other than as a sale of the Trust Property
(other than the Policy and the Spread Account ) by it to the Issuer, and the
Seller has not in any other non-income tax respect (including, but not limited
to, for accounting purposes) accounted for or treated the transfer of the Trust
Property (other than the Policy and the Spread Account) hereunder in any manner
other than as a sale and absolute assignment to the Issuer of the Seller’s full
right, title and ownership interest in the Trust Property (other than the Policy
and the Spread Account) to the Issuer.

 

28



--------------------------------------------------------------------------------

SECTION 2.03 REPURCHASE OF CERTAIN CONTRACTS.

 

(a) The representations and warranties of Onyx set forth in Section 2.02(b) with
respect to each Contract shall survive delivery of the Contract Documents and
shall continue until the termination of this Agreement. Upon discovery by Onyx,
the Servicer, the Insurer or a Responsible Officer of the Owner Trustee, the
Indenture Trustee or the Trust Agent that any of such representations and
warranties was incorrect or that any of such conditions was unsatisfied as of
the time made or that any of the Contract Documents relating to any such
Contract has not been properly executed by the Obligor or contains a material
defect or has not been received by the Custodian, such Person making such
discovery shall give prompt notice to the other such Persons; provided, however,
that delivery of the Distribution Date Statement shall be deemed to constitute
prompt notice by Onyx, in its individual capacity, and the Servicer. If any such
defect, incorrectness or omission materially and adversely affects the interest
of the Noteholders, the Indenture Trustee, the Issuer or the Insurer, Onyx shall
cure the defect or eliminate or otherwise cure the circumstances or condition in
respect of which such representation or warranty was incorrect as of the time
made; provided that if Onyx is unable to do so by the last day of the Collection
Period that includes the 60th day (or, if Onyx elects, an earlier date) after
the date that Onyx, in its individual capacity, or Servicer becomes aware of or
receives written notice from the Insurer or the Indenture Trustee of such
defect, incorrectness or omission, it shall repurchase such Contract on the
Distribution Date following the end of such Collection Period from the Issuer at
the Purchase Amount. Upon any such repurchase, the Issuer shall execute and
deliver such instruments of transfer or assignment, in each case without
recourse, as shall be necessary to vest in Onyx any Contract purchased
hereunder. The sole remedy of the Issuer, the Insurer, the Indenture Trustee,
the Noteholders or any other Person with respect to a breach of Onyx’s
representations and warranties pursuant to Section 2.02 shall be to require Onyx
to repurchase the related Contracts pursuant to this Section 2.03(a); provided,
however, that Onyx shall indemnify the Owner Trustee, the Trust Agent, the
Indenture Trustee, the Insurer, the Issuer and the Noteholders against all
costs, expenses, losses, damages, claims and liabilities, including reasonable
fees and expenses of counsel, which may be asserted against or incurred by any
of them as a result of third-party claims arising out of the events or facts
giving rise to such breach.

 

(b) Upon the occurrence of a Title Document Repurchase Event with respect to any
Contract, Onyx shall purchase such Contract from the Issuer on the Distribution
Date following the end of the Collection Period during which such Title Document
Repurchase Event occurs. Any such purchase by Onyx shall be at a price equal to
the Purchase Amount. In consideration for such repurchase, Onyx shall make (or
shall cause to be made) a payment to the Issuer equal to the Purchase Amount by
depositing such amount into the Collection Account prior to noon, New York City
time on such Distribution Date. Upon payment of such Purchase Amount by Onyx,
the Indenture Trustee, on behalf of the Indenture Secured Parties, and the
Issuer shall release and shall execute and deliver such instruments of release,
transfer or assignment, in each case

 

29



--------------------------------------------------------------------------------

without recourse or representation, as may be reasonably requested by Onyx to
evidence such release, transfer or assignment or more effectively vest in Onyx
or its designee all of the Issuer’s and Indenture Trustee’s rights in any
Contract and related property repurchased pursuant to this Section 2.03(b). The
sole remedy of the Issuer, the Insurer, the Indenture Trustee, the Noteholders
or any other Person with respect to a Title Document Repurchase Event shall be
to require Onyx to repurchase the related Contracts pursuant to this Section
2.03(b).

 

SECTION 2.04 CUSTODY OF CONTRACT FILES.

 

(a) Duties of Custodian. The Custodian shall:

 

(i) maintain continuous custody of the Contract Documents in accordance with its
customary standards for such custody. Such Contract Documents shall not be
segregated to show the Issuer as owner thereof and the Indenture Trustee as the
pledgee thereof;

 

(ii) with respect to the Contract Documents, (A) act exclusively as the
Custodian for the benefit of the Indenture Trustee and (B) hold all Contract
Documents for the exclusive use (notwithstanding Sections 2.04(a)(iii) and
2.04(a)(iv) below) and for the benefit of the Indenture Trustee;

 

(iii) in the event that the Servicer is not the Custodian, to the extent the
Servicer directs the Custodian in writing, deliver certain specified Contract
Documents to the Servicer to enable the Servicer to service the Contracts
pursuant to this Agreement. At such time as the Servicer returns such Contract
Documents to the Custodian, the Servicer shall provide written notice of such
return to the Custodian. The Custodian shall acknowledge receipt of the returned
materials by signing the Servicer’s notice and shall promptly send copies of
such acknowledgment or receipt to the Servicer; and

 

(iv) upon reasonable prior written notice, permit the Servicer, the Indenture
Trustee and the Insurer during normal business hours to examine the Contract
Documents in the possession, or under the control, of the Custodian.

 

(b) Appointment of Custodian. As of the Closing Date, the Servicer is hereby
appointed as the Custodian of the Contract Documents and the Servicer hereby
accepts such appointment.

 

For so long as the Servicer is the Custodian of the Contract Documents, the
Servicer need not maintain the Contract Documents held by it in a file area
physically separate from the other installment sales contracts or loans owned or
serviced by it or any of its Affiliates.

 

SECTION 2.05 DUTIES OF SERVICER RELATING TO THE CONTRACTS.

 

(a) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Contract Files and any Contract Documents held by it in accordance with this
Agreement on behalf of the Issuer, the Indenture Trustee and the Insurer for the
use and benefit of all

 

30



--------------------------------------------------------------------------------

present and future Noteholders, and maintain such accurate and complete
accounts, records and computer systems pertaining to each Contract File as shall
enable the Issuer to comply with this Agreement. In performing its duties as
servicer, the Servicer shall act with reasonable care, using that degree of
skill and attention that the Servicer exercises with respect to the files
relating to all comparable automobile contracts that the Servicer owns or
services for itself or others.

 

(b) Maintenance of and Access to Records. The Servicer shall maintain each
Contract File and Contract Document at the address of the Servicer set forth in
Section 9.04, or at such other location as shall be specified to the Issuer, the
Indenture Trustee and the Insurer by 30 days’ prior written notice.

 

(c) Electronic Marking of Contracts; Possession. The Servicer shall cause the
electronic record of the Contracts maintained by it to be clearly marked to
indicate that the Contracts have been sold to the Issuer.

 

SECTION 2.06 INSTRUCTIONS; AUTHORITY TO ACT.

 

With respect to any servicing and administrative matter not otherwise addressed
in this Agreement, the Servicer shall be deemed to have received proper
instructions (a copy of which shall be furnished to the Issuer and the Insurer)
with respect to the Contract Files upon its receipt of written instructions
signed by a Responsible Officer of the Indenture Trustee.

 

SECTION 2.07 INDEMNIFICATION.

 

Subject to Section 7.02, the Servicer shall indemnify the Issuer, the Owner
Trustee, the Trust Agent, the Indenture Trustee, the Insurer, the Custodian and
the Noteholders for any and all liabilities, obligations, losses, compensatory
damages, payments, costs or expenses of any kind whatsoever (including the
reasonable fees and expenses of counsel) that may be imposed on, incurred by or
asserted against the Issuer, the Owner Trustee, the Trust Agent, the Indenture
Trustee, the Insurer, the Custodian or the Noteholders as the result of any
improper act or omission in any way relating to the maintenance and custody by
the Servicer of the Contract Files, or the failure of the Servicer to perform
its duties and service the Contracts in compliance with the terms of this
Agreement; provided, however, that the Servicer shall not be liable to the Owner
Trustee, the Trust Agent, the Indenture Trustee, the Custodian or the Insurer
for any portion of any such amount resulting from the willful misfeasance, bad
faith or negligence of the Owner Trustee, the Trust Agent, the Indenture
Trustee, the Custodian or the Insurer, respectively. The Servicer shall also
indemnify and hold harmless the Issuer, the Trust Property, the Noteholders, the
Custodian, the Indenture Trustee, the Trust Agent, the Owner Trustee and the
Insurer against any taxes that may be asserted at any time against any of them
with respect to the Contracts, including any sales, gross receipts, general
corporation, personal property, privilege or license taxes (but exclusive of
federal or other income taxes arising out of payments on the Contracts) and the
costs and expenses in defending against such taxes. The Servicer shall (i)
immediately notify the Issuer, the Indenture Trustee and the Trust Agent if a
claim is made by a third party with respect to the Contracts, (ii) assume, with
the consent of the Issuer, the Indenture Trustee and the Insurer, the defense of
any such claim, (iii) pay all reasonable expenses in connection therewith,
including counsel fees, and (iv) promptly pay, discharge and

 

31



--------------------------------------------------------------------------------

satisfy any judgment or decree which may be entered against the Servicer, the
Issuer, the Owner Trustee, the Trust Agent, the Indenture Trustee, the Insurer,
the Custodian or the Noteholders with respect to such Contracts.

 

SECTION 2.08 [RESERVED].

 

SECTION 2.09 NONPETITION COVENANT.

 

(a) Neither the Seller nor the Servicer shall petition or otherwise invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Issuer under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Issuer.

 

(b) The Servicer shall not, nor cause the Seller to, petition or otherwise
invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against the Seller under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Seller or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the Seller.

 

SECTION 2.10 REQUIREMENTS FOR TRANSFER OF PREFUNDED CONTRACTS.

 

(a) The sale and assignment of Prefunded Contracts and other property and rights
related thereto described in Section 2.01(b) shall be subject to the
requirements of this Section.

 

(b) During the Funding Period, the Issuer shall, on the Prefunding Transfer
Dates, (i) acquire Prefunded Contracts and related property from the Seller
pursuant to Section 2.01(b) (and the Seller shall acquire such Prefunded
Contracts and related property from Onyx pursuant to the Purchase Agreement) and
(ii) grant all of the Issuer’s right, title and interest in, to and under such
Prefunded Contracts and related property to the Indenture Trustee for the
benefit of the Indenture Secured Parties. Such Prefunded Contracts and related
property shall be acquired at the option of the Issuer upon instruction from the
Servicer; provided that such Prefunded Contracts and related property may not be
acquired through the Prefunding Account without the consent of the Insurer;
provided, however, that the giving or withholding of such consent shall be based
solely on the characteristics of the Prefunded Contracts in relation to the
Funded Contracts.

 

(c) The following procedures shall be followed on the Prefunding Transfer Date:

 

(i) Onyx will package and forward or cause to be packaged and forwarded to the
Servicer (in the event that Onyx is not the Servicer) the Contract File with
respect to each Prefunded Contract.

 

32



--------------------------------------------------------------------------------

(ii) At least three (3) days prior to the Prefunding Transfer Date, the Issuer
shall deliver, or cause to be delivered, to the Indenture Trustee, the Servicer
and the Insurer a Notice of Prefunding Transfer Date (substantially in the form
of Exhibit B hereto) (“Notice of Prefunding Transfer Date”); and

 

(iii) On or prior to the Prefunding Transfer Date, the Issuer shall deliver, or
cause to be delivered, to the Indenture Trustee, the Servicer and the Insurer
the following:

 

(1) the Schedule of Contracts delivered by the Seller for such Prefunding
Transfer; and

 

(2) a joint Officer’s Certificate of Onyx, the Seller and the Issuer
(substantially in the form of Exhibit C hereto).

 

Upon satisfaction of the above requirements as evidenced by the receipt by the
Indenture Trustee of the joint Officer’s Certificate described in Section
2.10(c)(iii)(2), the Indenture Trustee shall withdraw and apply funds from the
Prefunding Account in accordance with Section 4.06(b).

 

ARTICLE III

 

ADMINISTRATION AND SERVICING OF CONTRACTS

 

SECTION 3.01 DUTIES OF SERVICER.

 

The Servicer shall manage, service, administer, and make collections on the
Contracts. The Servicer agrees that its servicing of the Contracts shall be
carried out in accordance with its Customary Servicing Practices, using the
degree of skill and attention that the Servicer exercises with respect to all
comparable motor vehicle receivables that it services for itself or others. The
Servicer’s duties shall include collection and posting of all payments,
responding to inquiries of Obligors on the Contracts, investigating
delinquencies, sending payment coupons to Obligors, reporting tax information to
Obligors, accounting for collections and furnishing monthly and annual
statements to the Indenture Trustee, the Issuer and the Insurer with respect to
distributions. The Servicer shall have, subject to the terms hereof, full power
and authority, acting alone, and subject only to the specific requirements and
prohibitions of this Agreement, to do any and all things in connection with such
managing, servicing, administration, and collection that it may deem necessary
or desirable. Without limiting the generality of the foregoing, but subject to
the provisions of this Agreement, the Servicer is authorized and empowered by
the Indenture Trustee and the Issuer to execute and deliver, on behalf of
itself, the Issuer, the Insurer, the Noteholders, the Indenture Trustee or any
of them, any and all instruments of satisfaction or cancellation, or partial or
full release or discharge, and all other comparable instruments, with respect to
the Contracts or to the Financed Vehicles. The Servicer is hereby authorized to
commence, in its own name or in the name of the Issuer, a legal proceeding to
enforce a Contract or to commence or participate in any other legal proceeding
(including a bankruptcy proceeding) relating to or involving a Contract, an
Obligor or a Financed Vehicle. If the Servicer commences a legal proceeding to
enforce a Contract, the Issuer will thereupon be deemed to have

 

33



--------------------------------------------------------------------------------

automatically assigned such Contract to the Servicer solely for purposes of
commencing or participating in any such proceeding as a party or claimant, and
the Servicer is authorized and empowered by the Issuer to execute and deliver in
the Servicer’s name any notices, demands, claims, complaints, responses,
affidavits or other documents or instruments in connection with any such
proceeding. If in any enforcement suit or legal proceeding it is held that the
Servicer may not enforce a Contract on the ground that it is not a real party in
interest or a holder entitled to enforce the Contract, the Issuer will, at the
Servicer’s expense and direction, take steps to enforce the Contract, including
bringing suit in its name or the name of the Indenture Trustee. The Issuer shall
furnish the Servicer any documents necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties hereunder. The
Servicer may, at any time without notice or consent, delegate (a) any or all of
its duties (including, without limitation, its duties as Custodian) under the
Basic Documents to Capital One Auto Finance, Inc. or any other Affiliate of the
Servicer or (b) specific duties (including, without limitation, its duties as
Custodian) to sub-contractors who are in the business of performing such duties;
provided, however, that the Servicer shall remain at all times personally liable
for the acts (and failures to act) of such Affiliates and sub-contractors. In
addition, notwithstanding any provision in any Basic Document to the contrary,
the Servicer may, at any time without notice or consent, transfer and assign any
or all of its duties (including, without limitation, its duties as Custodian)
under the Basic Documents to COAF, in which case COAF shall be the successor to
the Servicer in all respects under the Basic Documents; provided, however, that
such transfer and assignment shall not be effective unless Capital One Financial
Corporation enters into a guaranty of the obligations of COAF, as Servicer and
Custodian, containing substantially the same terms as the Limited Guaranty.

 

On the Closing Date, the Servicer shall deposit in the Collection Account (i)
all installments of Monthly P&I due on or after the Initial Cut-Off Date and
received by the Servicer at least two Business Days prior to the Closing Date;
(ii) the proceeds of each Full Prepayment of any Contract and all partial
prepayments on Simple Interest Contracts received by the Servicer on or after
the Initial Cut-Off Date and at least two Business Days prior to the Closing
Date; and (iii) all Net Liquidation Proceeds and Net Insurance Proceeds received
with respect to a Financed Vehicle to which an Initial Contract relates received
on or after the Initial Cut-Off Date and at least two Business Days prior to the
Closing Date.

 

On each Prefunding Transfer Date, the Servicer shall deposit in the Collection
Account (i) all installments of Monthly P&I due on or after the related
Prefunding Cut-Off Date and received by the Servicer at least two Business Days
prior to such Prefunding Transfer Date; (ii) the proceeds of each Full
Prepayment of any Prefunded Contract and all partial prepayments on Simple
Interest Contracts received by the Servicer on or after the related Prefunding
Cut-Off Date and at least two Business Days prior to such Prefunding Transfer
Date; and (iii) all Net Liquidation Proceeds and Net Insurance Proceeds received
with respect to a Financed Vehicle to which a Prefunded Contract being
transferred on such date relates, received on or after the related Prefunding
Cut-Off Date and at least two Business Days prior to such Prefunding Transfer
Date.

 

Subject to Section 4.02(a) respecting deposits in the Payahead Account, the
Servicer shall deposit in or credit to the Collection Account within two
Business Days of receipt all collections of Monthly P&I due on or after the
related Cut-Off Date received by it on the Contracts together

 

34



--------------------------------------------------------------------------------

with the proceeds of all Full Prepayments on all Contracts and all partial
prepayments on Simple Interest Contracts, and any accompanying interest. The
Servicer shall likewise deposit in the Collection Account within two Business
Days of receipt all Net Liquidation Proceeds and Net Insurance Proceeds. As of
the last day of each Collection Period, all amounts received in each Collection
Period shall be applied by the Servicer with respect to each Contract, first, to
the Servicer as additional servicing compensation any amounts due for late fees,
extension fees or similar charges, second to the payment of Monthly P&I, and
third, in the case of partial prepayments on Precomputed Contracts, to the
Payahead Account. The foregoing requirements for deposit in the Collection
Account are exclusive, it being understood that collections in the nature of
late payment charges, extension fees, non-sufficient funds charges or any other
similar charges or fees may, but need not, be deposited in the Collection
Account and may be retained by the Servicer as additional servicing
compensation. Notwithstanding the foregoing, if the Monthly Remittance Condition
is satisfied, then the Servicer shall not be required to make deposits into the
Payahead Account or Collection Account under this paragraph with respect to any
Collection Period until noon, New York City time, on the Business Day prior to
the following Distribution Date.

 

In order to facilitate the servicing of the Contracts by the Servicer, the
Servicer shall retain, subject to and only to the extent permitted by the
provisions of this Agreement, all collections on the Contracts prior to the time
they are remitted or credited, in accordance with such provisions, to the
Collection Account or the Payahead Account, as the case may be. The Servicer
acknowledges that the unremitted collections on the Contracts are part of the
Trust Property and the Servicer agrees to act as custodian and bailee of the
Indenture Trustee, the Issuer and the Insurer in holding such monies and
collections. The Servicer agrees, for the benefit of the Indenture Trustee, the
Issuer, the Noteholders and the Insurer, to act as such custodian and bailee,
and to hold and deal with such monies and such collections, as custodian and
bailee for the Indenture Trustee, the Issuer and the Insurer, in accordance with
the provisions of this Agreement.

 

All deposits made by the Servicer in any Trust Account shall be made in
immediately available funds.

 

The Servicer shall be responsible for the payment of the fees of the Indenture
Trustee, the Owner Trustee and the Trust Agent; provided that any such fees not
paid as of a Distribution Date shall be paid as provided in Section 4.03,
clauses (i) or (ii), as applicable.

 

SECTION 3.02 COLLECTION OF CONTRACT PAYMENTS.

 

The Servicer shall use reasonable efforts to collect all payments called for
under the terms and provisions of the Contracts as and when the same shall
become due in accordance with its Customary Servicing Practices. Consistent with
the foregoing, the Servicer may in its discretion (i) waive any late payment
charges in connection with delinquent payments on a Contract or prepayment
charges and (ii) grant extensions, rebates, deferrals, amendments, modifications
or adjustments with respect to any Contract in accordance with its Customary
Servicing Practices but in no event beyond the Class A-4 Final Scheduled
Distribution Date. The Servicer shall not extend the Maturity Date of a Contract
except as provided in clause (ii) of the preceding sentence.

 

35



--------------------------------------------------------------------------------

SECTION 3.03 REALIZATION UPON CONTRACTS.

 

The Servicer shall use commercially reasonable efforts, consistent with its
Customary Servicing Practices, to repossess or otherwise convert the ownership
of the Financed Vehicle securing any Contract as to which no satisfactory
arrangements can be made for collection of delinquent payments, which may
include selling the Financed Vehicle. In connection with such repossession or
other conversion, the Servicer shall follow such practices and procedures as it
shall deem necessary or advisable and as shall be normal and usual for prudent
holders of retail installment sales contracts and as shall be in compliance with
all applicable laws, and, in connection with the repossession of any Financed
Vehicle or any Contract in default, may commence and prosecute any proceedings
in respect of such Contract in its own name or, if the Servicer deems it
necessary, in the name of the Issuer or the Indenture Trustee or on behalf of
the Issuer or the Indenture Trustee. The Servicer’s obligations under this
Section are subject to the provision that, in the case of damage to a Financed
Vehicle from an uninsured cause, the Servicer shall not be required to expend
its own funds in repairing such motor vehicle unless it shall determine (i) that
such restoration will increase the proceeds of liquidation of the related
Contract, after reimbursement to itself for such expenses and (ii) that such
expenses will be recoverable by it either as Liquidation Expenses or as expenses
recoverable under an applicable insurance policy or under an insurance reserve
established by the Servicer. The Servicer shall be responsible for all other
costs and expenses incurred by it in connection with any action taken in respect
of a Defaulted Contract; provided, however, that it shall be entitled to
reimbursement of such costs and expenses to the extent they constitute
Liquidation Expenses or expenses recoverable under an applicable insurance
policy. All Net Liquidation Proceeds and Net Insurance Proceeds shall be
deposited directly in or credited to the Collection Account (without deposit in
any intervening account) to the extent required by Section 4.02. The Servicer is
authorized as it deems necessary or advisable, consistent with its Customary
Servicing Practices, to make reasonable efforts to realize upon any recourse to
any Dealer.

 

SECTION 3.04 MAINTENANCE OF SECURITY INTERESTS IN FINANCED VEHICLES.

 

The Servicer shall, in accordance with its Customary Servicing Practices, take
such steps as are necessary to maintain perfection of the security interest
created by each Contract in the related Financed Vehicle. The Issuer and the
Indenture Trustee each hereby authorize the Servicer to take such steps as are
necessary to re-perfect such security interest on behalf of the Issuer in the
event of the relocation of a Financed Vehicle or for any other reason. In the
event that the assignment of a Contract to the Issuer and the subsequent pledge
thereof by the Issuer to the Indenture Trustee is insufficient, without a
notation on the related Financed Vehicle’s certificate of title (or, if
applicable, the electronic title record), or without fulfilling any additional
administrative requirements under the laws of the state in which the Financed
Vehicle is located, to grant to the Issuer a perfected security interest in the
related Financed Vehicle and to pledge such perfected security interest to the
Indenture Trustee, Onyx hereby agrees that the identification of Onyx as the
secured party on the certificate of title (or, if applicable, the electronic
title record) is deemed to be in its capacity as agent of the Indenture Trustee
and further agrees to hold such certificate of title (or, if applicable, the
electronic title record) as the Indenture Trustee’s agent and custodian;
provided that neither the Servicer nor Onyx shall make, nor shall the Issuer,
the Insurer or Noteholders have the right to require that the Servicer or Onyx

 

36



--------------------------------------------------------------------------------

make, any such notation on the related Financed Vehicles’ certificate of title
(or, if applicable, the electronic title record) or fulfill any such additional
administrative requirement of the laws of the state in which a Financed Vehicle
is located.

 

SECTION 3.05 COVENANTS, REPRESENTATIONS AND WARRANTIES OF SERVICER.

 

The Servicer hereby makes the following covenants, representations and
warranties on which (i) the Issuer is deemed to have relied in acquiring the
Contracts and (ii) the Insurer is deemed to have relied in issuing the Policy.
Such covenants, representations and warranties speak as of the execution and
delivery of this Agreement and as of the Closing Date or the related Prefunding
Transfer Date, as applicable, but shall survive the sale, transfer and
assignment of the Contracts to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.

 

(a) The Servicer covenants as to the Contracts:

 

(i) The Servicer shall not release the Financed Vehicle securing each such
Contract from the security interest granted by such Contract in whole or in part
except in the event of payment in full by or on behalf of the Obligor thereunder
or payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices or in connection
with repossession or except as may be required by an insurer in order to receive
proceeds from any Insurance Policy covering such Financed Vehicle.

 

(ii) The Servicer shall not materially impair the rights of the Noteholders or
the Insurer in the Contracts except as otherwise expressly provided in the Basic
Documents.

 

(iii) The Servicer shall not increase the number of payments under a Contract,
nor increase the amount financed under a Contract, nor extend or forgive
payments on a Contract, except as provided in Section 3.02.

 

(iv) The Servicer may consent to the sale or transfer by an Obligor of any
Financed Vehicle if the original Obligor under the related Contract remains
liable under such Contract and the transferee assumes all of the Obligor’s
obligations thereunder and upon doing so the credit profile with respect to such
Obligor will not be changed from adequate to speculative by virtue of the
addition of the transferee’s obligation thereunder.

 

(v) The Servicer shall not (i) reduce the APR with respect to any Contract other
than (A) as required by applicable law or (B) in connection with a Cram Down
Loss relating to such Contract or (ii) reduce the Principal Balance with respect
to any Contract other than (A) as required by applicable law, (B) in connection
with a settlement in the event the Contract becomes a Defaulted Contract or (C)
in connection with a Cram Down Loss relating to such Contract.

 

37



--------------------------------------------------------------------------------

(b) The Servicer represents and warrants as of the Closing Date:

 

(i) The Servicer (1) has been duly organized, is validly existing and in good
standing as a corporation organized and existing under the laws of the State of
Delaware, (2) has qualified to do business as a foreign corporation and is in
good standing in each jurisdiction where the character of its properties or the
nature of its activities makes such qualification necessary, and (3) has, in all
material respects, full power, authority and legal right to own its property, to
carry on its business as presently conducted, and to enter into and perform its
obligations under this Agreement.

 

(ii) The execution and delivery by the Servicer of this Agreement are within the
corporate power of the Servicer and have been duly authorized by all necessary
corporate action on the part of the Servicer. Neither the execution and delivery
of this Agreement, nor the consummation of the transactions herein contemplated,
nor compliance with the provisions hereof, will conflict with or result in a
breach of, or constitute a default under, any of the provisions of any law,
governmental rule, regulation, judgment, decree or order binding on the Servicer
or its properties or the Certificate of Incorporation or Bylaws of the Servicer,
or any of the provisions of any material indenture, mortgage, contract or other
instrument to which the Servicer is a party or by which it is bound or result in
the creation or imposition of any lien, charge or encumbrance upon any of its
property pursuant to the terms of any such material indenture, mortgage,
contract or other instrument.

 

(iii) The Servicer has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of the Servicer to perform its obligations under the Basic Documents
or affect the enforceability or collectibility of the Contracts. No approval or
authorization by, or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Servicer of any
Basic Document other than (i) UCC filings, (ii) approvals and authorizations
that have previously been obtained and filings that have previously been made or
approvals, authorizations or filings which will be made on a timely basis and
(iii) approval, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the enforceability or collectibility of
the Contracts or would not materially and adversely affect the ability of the
Servicer to perform its obligations under the Basic Documents.

 

(iv) This Agreement has been duly executed and delivered by the Servicer and,
assuming the due authorization, execution and delivery hereof by the Issuer, the
Trust Agent and the Indenture Trustee, constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms (subject to applicable bankruptcy and insolvency laws and other
similar laws affecting the enforcement of creditors’ rights generally).

 

(v) There are no actions, suits or proceedings pending or, to the knowledge of
the Servicer, threatened against the Servicer before or by any governmental
authority that (i) assert the invalidity or unenforceability of this

 

38



--------------------------------------------------------------------------------

Agreement or any of the other Basic Documents, (ii) seek to prevent the issuance
of the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the other Basic Documents, (iii) seek any determination or
ruling that would materially and adversely affect the performance by the
Servicer of its obligations under this Agreement or any of the other Basic
Documents, or (iv) relate to the Servicer that would materially and adversely
affect the federal or Applicable Tax State income, excise, franchise or similar
tax attributes of the Notes.

 

SECTION 3.06 PURCHASE OF CONTRACTS UPON BREACH BY SERVICER.

 

The Servicer or the Issuer shall inform the other party and the Indenture
Trustee and the Insurer promptly, in writing, upon the discovery of any breach
of the covenants, representations and warranties set forth in Section 3.05 or of
the covenants set forth in Sections 3.02, 3.03 or 3.04; provided, however, that
delivery of the Distribution Date Statement shall be deemed to constitute prompt
notice by the Servicer and the Issuer of such breach. Unless the breach shall
have been cured prior to the end of the Collection Period that includes the 60th
day (or, if the Servicer elects, an earlier date) after the date that the
Servicer becomes aware or is notified of any such breach, the Servicer shall
purchase any Contract materially and adversely affected by such breach from the
Issuer. Any such purchase by the Servicer shall be at a price equal to the
Purchase Amount. As consideration for the Contract, the Servicer shall make (or
cause to be made) a payment equal to the Payment Amount to the Issuer prior to
noon, New York City time, on the Distribution Date following the end of such
Collection Period in the manner specified in Section 4.02(a). The sole remedy of
the Issuer, the Insurer, the Indenture Trustee, the Noteholders or any other
Person with respect to a breach of Section 3.02, 3.03, 3.04 or 3.05 shall be to
require the Servicer to purchase Contracts pursuant to this Section 3.06;
provided, however, that the Servicer shall indemnify the Owner Trustee, the
Trust Agent, the Indenture Trustee, the Insurer, the Issuer, the Custodian and
the Noteholders against all costs, expenses, losses damages, claims and
liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third-party claims
arising out of the events or facts giving rise to such breach.

 

Any Successor Servicer appointed pursuant to Section 7.02 shall not be obligated
to purchase Contracts pursuant to this Section 3.06 with respect to any breaches
by any prior Servicer.

 

SECTION 3.07 SERVICING COMPENSATION.

 

As compensation for the performance of its obligations under this Agreement and
subject to the terms of this Section, the Servicer shall be entitled to receive
on each Distribution Date the Servicing Fee in respect of each Contract that was
Outstanding at the beginning of the Collection Period ending immediately prior
to such Distribution Date; provided, however, that with respect to the first
Distribution Date the Servicer will be entitled to receive the Servicing Fee in
respect of each Outstanding Initial Contract as of the Initial Cut-Off Date. As
servicing compensation in addition to the Servicing Fee, the Servicer shall be
entitled (i) to retain all late payment charges, extension fees, non-sufficient
funds charges and any and all other administrative fees or similar charges
allowed by applicable law with respect to any Contract, (ii) to receive, in
respect of each

 

39



--------------------------------------------------------------------------------

Rule of 78’s Contract that is prepaid in full prior to its Maturity Date, the
amount by which the outstanding principal balance of such Contract (determined
in accordance with the Rule of 78’s Method) exceeds the Principal Balance of
such Contract at the time of such prepayment and (iii) to receive all investment
earnings on funds credited to the Collection Account and the Payahead Account;
provided, however, that the Servicer agrees that each amount payable to it
pursuant to clause (ii) of this Section shall be deposited in the Spread Account
and applied in accordance with the Insurance Agreement. The Servicer shall pay
all expenses incurred by it in connection with its servicing activities
hereunder and shall not be entitled to reimbursement of such expenses except to
the extent provided in Section 3.03.

 

SECTION 3.08 REPORTING BY THE SERVICER.

 

(a) No later than 3:00 p.m. New York City time on each Servicer Report Date, the
Servicer shall deliver (by telex, facsimile, electronic transmission, first
class mail, overnight courier or personal delivery) to the Issuer, the Trust
Agent, the Indenture Trustee and the Insurer a statement (the “Distribution Date
Statement”) setting forth with respect to the next succeeding Distribution Date:

 

(i) the Note Interest Distributable Amount for such Distribution Date;

 

(ii) the Note Principal Distributable Amount, the Note Targeted Principal
Distributable Amount, if any, and the Note Parity Deficit Amount, if any, for
such Distribution Date;

 

(iii) the Note Distributable Amount for such Distribution Date;

 

(iv) the Premium payable to the Insurer;

 

(v) the amount to be on deposit in the Spread Account on such Distribution Date,
before and after giving effect to deposits thereto and withdrawals therefrom to
be made in respect of such Distribution Date;

 

(vi) the amount of the withdrawal, if any, required to be made from the Spread
Account by the Indenture Trustee pursuant to Section 4.04(b);

 

(vii) the aggregate Servicing Fee with respect to the Contracts for the related
Collection Period;

 

(viii) the amount of fees paid to the Owner Trustee, the Indenture Trustee and
Trust Agent with respect to the related Collection Period;

 

(ix) the amount of any Note Interest Carryover Shortfall on such Distribution
Date and the change in such amount from the immediately preceding Distribution
Date;

 

(x) the number of, and aggregate amount of, monthly principal and interest
payments due on the Contracts which are delinquent as of the end of the related
Collection Period presented on a 30-day, 60-day and 90-day basis;

 

40



--------------------------------------------------------------------------------

(xi) the Net Collections and the Insured Payment, if any, for such Distribution
Date;

 

(xii) the aggregate amount of Liquidation Proceeds received for Defaulted
Contracts;

 

(xiii) the net credit losses and Cram Down Losses for the Collection Period;

 

(xiv) the number and net outstanding balance of Contracts for which the Financed
Vehicle has been repossessed;

 

(xv) the number and net outstanding balance of Contracts that have been
repurchased pursuant to Section 2.03 or purchased pursuant to Section 3.06;

 

(xvi) the Pool Balance and the Note Pool Factor for each Class of Notes as of
such Distribution Date after giving effect to the distributions made on such
Distribution Date;

 

(xvii) for each Distribution Date occurring during and immediately following the
end of the Funding Period, the amount on deposit in each of the Prefunding
Account on such Distribution Date, before and after giving effect to withdrawals
therefrom to be made in respect of such Distribution Date;

 

(xviii) for the Mandatory Partial Redemption Date, the Mandatory Partial
Redemption Amount, if any; and

 

(xix) a limited cash reconciliation of the Collection Account.

 

Each such Distribution Date Statement shall be accompanied by an Officers’
Certificate of the Servicer, which Officers’ Certificate shall state that the
computations reflected in such statement were made in conformity with the
requirements of this Agreement.

 

(b) [RESERVED].

 

SECTION 3.09 ANNUAL STATEMENT AS TO COMPLIANCE.

 

(a) The Servicer shall deliver to the Issuer, the Trust Agent, the Indenture
Trustee and the Insurer, on or before March 31, 2006 and on or before March 31
of each fiscal year thereafter, an Officers’ Certificate of the Servicer stating
that (i) a review of the activities of the Servicer during the preceding fiscal
year and of its performance under this Agreement has been made under such
officers’ supervision and (ii) to the best of such officers’ knowledge, based on
such review, the Servicer has performed in all material respects its obligations
under this Agreement throughout such year and that no material default under
this Agreement has occurred and is continuing, or, if there has been a material
default in the fulfillment of any such obligation, specifying each such default
known to such officer and the nature and status thereof.

 

41



--------------------------------------------------------------------------------

(b) The Servicer shall deliver to the Issuer, the Indenture Trustee, the Insurer
and each Rating Agency promptly after having obtained knowledge thereof, but in
no event later than five Business Days after having obtained such knowledge,
written notice in an Officer’s Certificate of any event which with the giving of
notice or lapse of time, or both, would become a Servicer Default under Section
7.01.

 

SECTION 3.10 ANNUAL INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT’S REPORT.

 

(a) The Servicer shall cause a firm of independent certified public accountants,
who may also render other services to the Servicer or to its Affiliates, to
deliver to the Rating Agencies, the Issuer, the Indenture Trustee and the
Insurer on or before March 31 of each year, beginning March 31, 2006, a report
addressed to the board of directors of the Servicer, to the effect that such
firm has examined the Officer’s Certificate delivered by the Servicer pursuant
to Section 3.09(a) and that: (a) such examination was made in accordance with
attestation standards established by the American Institute of Certified Public
Accountants and, accordingly, included examining, on a test basis, evidence
about the Servicer’s compliance with those requirements and performing such
other procedures as such accountants considered necessary in the circumstances
and (b) except as described in such report, the Servicer’s annual statement of
compliance for such year delivered pursuant to Section 3.09(a) is fairly stated
in all material respects. The certification required by this paragraph may be
replaced by any similar certification using other procedures or attestation
standards which are now or in the future in use by servicers of comparable motor
vehicle receivables.

 

(b) The Servicer shall cause a firm of independent certified public accountants,
who may also render other services to the Servicer or to its Affiliates, to
deliver to the Rating Agencies and the Insurer upon receipt of covenants and
representations from such Persons as such firm of independent certified public
accountants may require, and as soon as practicable, but in any event within 120
days after the end of each fiscal year, an annual review of the Servicer’s
procedures and operations in form and substance reasonably satisfactory to the
Insurer, prepared by such firm of independent certified public accountants,
dated as of March 31 of each year beginning March 31, 2006 and substantially
stating to the effect that (i) such accountants have examined the accounts and
records of the Servicer relating to the Trust Property (which records shall be
described in one or more schedules to such statement), (ii) such firm has
compared the information contained in certain Distribution Date Statements
delivered in the relevant period with information contained in the accounts and
records of other relevant source documents for such period, and (iii) on the
basis of the procedures performed, whether the information examined and
contained in such Distribution Date Statements delivered for the relevant period
reconciles and agrees with the information contained in such accounts and
records or other relevant source documents except for such exceptions as such
firm of independent certified public accountants believe to be immaterial and
such other exceptions as shall be set forth in such statement. In the event that
such firm requires the Indenture Trustee to agree to the examination performed
by such firm, the Servicer shall direct the Indenture Trustee in writing to so
agree; it being understood and agreed that the Indenture Trustee will deliver
such letter of agreement in

 

42



--------------------------------------------------------------------------------

conclusive reliance upon the direction of the Servicer and the Indenture Trustee
makes no independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such examination.

 

(c) The Servicer, however, shall not be obligated to deliver any report
described in clauses (a) or (b) above to any Person who does not comply with or
agree to the required procedures of such firm of independent certified public
accountants, including but not limited to execution of engagement letters or
access letters regarding such reports. The Servicer acknowledges that any costs,
expenses or liabilities of the Indenture Trustee incurred in connection with the
execution of any documents required by the firm of independent certified public
accountants shall be covered by the indemnity provisions contained in Section
6.07 of the Indenture.

 

SECTION 3.11 REPORTS TO NOTEHOLDERS AND THE RATING AGENCIES.

 

(a) The Indenture Trustee at its own expense shall provide each Noteholder
access to a copy of each Distribution Date Statement described in Section
3.08(a) concurrently with the access provided to the statement described in
Section 4.05 below.

 

(b) The Indenture Trustee shall provide to any Noteholder who so requests in
writing (addressed to the Corporate Trust Office of the Indenture Trustee) a
copy of the annual audit statement described in Section 3.09, or the annual
audit report described in Section 3.10. The Indenture Trustee may require the
Noteholder to pay a reasonable sum to cover the cost of the Indenture Trustee’s
complying with such request.

 

(c) The Indenture Trustee shall forward to the Rating Agencies and the Insurer,
or make available on its website, the statement to Noteholders described in
Section 4.05 and any other reports it may receive pursuant to this Agreement to
(i) Standard & Poor’s Ratings Services, Asset-Backed Surveillance Group, 55
Water Street, New York, New York 10041, (ii) Moody’s Investors Service, Inc.,
ABS Monitoring Dept., 99 Church Street, 4th Floor, New York, New York 10007,
(iii) Fitch, Inc., One State Street Plaza, 32nd Floor, New York, New York 10004
and (iv) the address of the Insurer at the address set forth in the Insurance
Agreement.

 

SECTION 3.12 ACCESS TO LIST OF NOTEHOLDERS’ NAMES AND ADDRESSES.

 

The Indenture Trustee shall furnish or cause to be furnished to the Servicer,
the Insurer and the Seller, within 15 days after receipt by the Indenture
Trustee of a written request therefor from the Servicer, the Insurer or the
Seller, a list, in such form as the Servicer, the Insurer or the Seller may
reasonably require, of the names and addresses of the Noteholders as of the most
recent Record Date. If three or more Noteholders, or one or more Noteholders
evidencing not less than 25% of the aggregate outstanding principal balance of
the Notes (hereinafter referred to as “Applicants”), apply in writing to the
Indenture Trustee, and such application states that the Applicants desire to
communicate with other Noteholders with respect to their rights hereunder or
under the Notes and such application is accompanied by a copy of the
communication that such Applicants propose to transmit, then the Indenture
Trustee shall, within five Business Days

 

43



--------------------------------------------------------------------------------

after the receipt of such application, afford such Applicants access, during
normal business hours, to the current list of Noteholders. Each Noteholder, by
receiving and holding a Note, agrees with the Servicer, the Seller and the
Indenture Trustee that none of the Servicer, the Seller or the Indenture Trustee
shall be held accountable by reason of the disclosure of any such information as
to its name and address hereunder, regardless of the source from which such
information was derived.

 

SECTION 3.13 1934 ACT FILINGS. The Issuer hereby authorizes the Servicer and the
Seller, or either of them, to prepare, sign, certify and file any and all
reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Securities and Exchange Act of 1934, as
amended, and the rules thereunder.

 

ARTICLE IV

 

DISTRIBUTIONS; SPREAD ACCOUNT;

STATEMENTS TO NOTEHOLDERS

 

SECTION 4.01 ESTABLISHMENT OF TRUST ACCOUNTS.

 

(a) Prior to the Closing Date, the Servicer shall open, at a depository
institution (which may be the same depository institution which is acting in the
capacity as Indenture Trustee), the following accounts:

 

(i) an account denominated “Collection Account - OT 2005-A, JPMorgan Chase Bank,
N.A., Indenture Trustee” (the “Collection Account”);

 

(ii) an account denominated “Payahead Account - OT 2005-A, JPMorgan Chase Bank,
N.A., as agent” (the “Payahead Account”);

 

(iii) an account denominated “Spread Account - OT 2005-A, JPMorgan Chase Bank,
N.A., Indenture Trustee” (the “Spread Account”);

 

(iv) an account denominated “Note Distribution Account - OT 2005-A, JPMorgan
Chase Bank, N.A., Indenture Trustee” (the “Note Distribution Account”); and

 

(v) an account denominated “Prefunding Account - OT 2005-A, JPMorgan Chase Bank,
N.A., Indenture Trustee” (the “Prefunding Account”).

 

In addition, the Indenture Trustee shall establish a trust account to be
maintained in the Corporate Trust Office of the Indenture Trustee denominated
“Payment Account - OT 2005-A, JPMorgan Chase Bank, N.A., Indenture Trustee” (the
“Payment Account” and, together with the accounts described in clauses (i)
through (v) above, the “Trust Accounts”). The Trust Accounts shall be Eligible
Accounts (subject to the requirement that the Payment Account must be maintained
as provided in the immediately preceding sentence) and relate solely to the
Notes and to the Contracts and, if applicable, the related Eligible Investments.
The location and account numbers of the Trust Accounts as of the Closing Date
are set forth on Schedule II. The Servicer shall give the Issuer, the Owner
Trustee, the Trust Agent, the Indenture Trustee and the

 

44



--------------------------------------------------------------------------------

Insurer at least five Business Days’ written notice of any change in the
location of any Trust Account and any related account identification
information. All amounts, financial assets and investment property held in,
deposited in or credited to, from time to time, the Trust Accounts (other than
the Payahead Account and investment income credited to the Collection Account)
shall be part of the Trust Property and all amounts, financial assets and
investment property held in, deposited in or credited to, from time to time, the
Collection Account, the Spread Account and the Prefunding Account shall be
invested by the Indenture Trustee in Eligible Investments pursuant to Section
4.01(c).

 

(b) If as of the last day of a Collection Period a payment in an amount less
than the scheduled payment of Monthly P&I has been made for a Precomputed
Contract with respect to which amounts have been deposited in or credited to the
Payahead Account in a preceding Collection Period in accordance with Sections
3.01 and 4.02(a), the Servicer shall withdraw from the Payahead Account and
deposit into the Collection Account by the fifth Business Day preceding the
Distribution Date immediately succeeding such Collection Period the amount equal
to the difference between such scheduled payment of Monthly P&I and such actual
payment, to the extent available from amounts deposited in or credited to the
Payahead Account with respect to such Contract. Amounts on deposit in the
Payahead Account shall be invested by the depository institution maintaining the
Payahead Account upon the written direction of the Servicer in Eligible
Investments which mature not later than the fifth Business Day prior to the
Distribution Date to which such amounts relate, and any earnings on such
Eligible Investments shall be payable to the Servicer monthly. The Payahead
Account and all amounts on deposit therein or credited thereto shall not be
considered part of the Trust Property.

 

All funds in the Collection Account, the Spread Account and the Prefunding
Account shall be invested by the Indenture Trustee (if the Indenture Trustee
maintains the applicable account), or on behalf of the Indenture Trustee by the
depository institution maintaining such account, in Eligible Investments only
upon the written direction from the Servicer or the Insurer, as described below.
Subject to the limitations set forth herein, the Servicer may direct the
depository institution maintaining the Collection Account, the Spread Account
and the Prefunding Account in writing (with a copy of such direction to the
Indenture Trustee, if the Indenture Trustee is not the applicable depository
institution) to invest funds in the Collection Account, the Spread Account and
the Prefunding Account in Eligible Investments; provided that (i) in the absence
of such directions from the Servicer, the Insurer may so direct, and (ii) at any
time during the continuance of a Servicer Default, only the Insurer, or for so
long as an Insurer Default shall have occurred and be continuing, only the
Issuer, may give such investment directions. All such investments shall be in
the name of the Indenture Trustee for the benefit of the Noteholders. All income
or other gain from investment of monies deposited in or credited to the
Collection Account shall be paid by the depository institution maintaining the
Collection Account to the Servicer monthly. All income or other gain from
investment of monies deposited in or credited to the Spread Account and the
Prefunding Account shall be deposited in or credited to such account immediately
upon receipt, and any loss resulting from such investment shall be charged to
such account. The maximum permissible maturities of any investments of funds in
the Collection Account and the Spread Account on any date shall not be later
than the Servicer Report Date immediately preceding the Distribution Date next
succeeding the date of such

 

45



--------------------------------------------------------------------------------

investment; provided, however, that if such Eligible Investment is an obligation
of the institution that maintains such account or a fund for which such
institution or affiliate thereof serves as an investment advisor, administrator,
shareholder, servicing agent and/or custodian or subcustodian, then such
Eligible Investment shall mature not later than the Business Day immediately
prior to such Distribution Date. The maximum permissible maturity of any
investments of funds in the Prefunding Account on any date shall not be later
than the next Business Day. No investment in Eligible Investments may be sold
prior to its maturity. The funds on deposit in the Payment Account and the Note
Distribution Account shall remain uninvested.

 

(c) In the absence of written direction as provided above, all funds held in the
Spread Account, the Collection Account and the Prefunding Account shall remain
uninvested. In addition, if the applicable depository institution receives what
it perceives to be conflicting directions regarding the investment of funds in
the Collection Account, the Spread Account or the Prefunding Account, the
directions of the Insurer shall control unless an Insurer Default shall have
occurred and be continuing, in which case the directions of the Servicer shall
control unless a Servicer Default shall have occurred and be continuing, in
which case the directions of the Issuer shall control. In addition, the
Indenture Trustee shall not in any way be held liable by reason of any
insufficiency in any of the foregoing Trust Accounts held by or on behalf of the
Indenture Trustee resulting from any investment loss on any Eligible
Investments.

 

SECTION 4.02 COLLECTIONS; TRANSFERS TO PAYAHEAD ACCOUNT; REALIZATION UPON
POLICY; NET DEPOSITS; TRANSFERS TO PAYMENT ACCOUNT.

 

(a) Subject to the last sentence of this Section 4.02(a), the Servicer shall
remit or credit all payments on a daily basis, within two Business Days of
receipt, by or on behalf of Obligors on the Contracts, and all Net Liquidation
Proceeds and Net Insurance Proceeds and other monies as required to the
Collection Account; provided, however, that if the Monthly Remittance Condition
is satisfied, then the Servicer shall not be required to deposit into the
Collection Account an amount equal to the Collections received during any
Collection Period until noon, New York City time, on the Business Day prior to
the following Distribution Date. The “Monthly Remittance Condition” shall be
deemed to be satisfied if (i) Onyx or one of its Affiliates is the Servicer,
(ii) no Servicer Default has occurred and is continuing and (iii) Capital One
Financial Corporation has a short-term debt rating of at least “Prime-1” from
Moody’s and “A-1” from Standard & Poor’s. Prior to the Servicer Report Date,
amounts with respect to Precomputed Contracts which are otherwise required to be
deposited in or credited to the Collection Account pursuant to the immediately
preceding sentence shall instead be deposited in or credited to the Payahead
Account to the extent that such amounts are installments of Monthly P&I which
are due in a Collection Period relating to a Distribution Date subsequent to the
Distribution Date immediately succeeding the date of receipt. The Servicer or
Onyx, in its individual capacity, as the case may be, each shall remit or credit
to the Collection Account each Purchase Amount to be remitted by it with respect
to Purchased Contracts on the date and time specified in (i) Section 2.03, in
the case of Onyx, in its individual capacity and (ii) Section 3.06, in the case
of the Servicer.

 

46



--------------------------------------------------------------------------------

(b) On the Servicer Report Date, the Servicer shall determine the Insured
Payment, if any, which exists with respect to the related Distribution Date and
submit a Distribution Date Statement pursuant to Section 3.08.

 

(c) The Indenture Trustee shall, no later than 12:00 p.m., New York City time,
on the third Business Day prior to each Distribution Date (based solely on the
information contained in the Distribution Date Statement, delivered on the
applicable Servicer Report Date), make a claim under the Policy for the Insured
Payment, if any, for such Distribution Date by delivering to the Fiscal Agent,
with a copy to the Insurer, the Trust Agent and the Servicer, by hand delivery,
telex or facsimile transmission, a written notice (a “Deficiency Notice”)
specifying the Insured Payment, if any, for such Distribution Date, separately
identifying the amount of the Insured Payment payable in respect of each Class
of Notes. Each Deficiency Notice shall direct the Insurer to remit such Insured
Payment to the Indenture Trustee for deposit in the Payment Account. In making
any such claim, the Indenture Trustee shall comply with all the terms and
conditions of the Policy. Upon receipt of the Insured Payment, the Indenture
Trustee shall apply the portion thereof, if any, representing the Deficiency
Amount with respect to a Distribution Date as provided in Section 4.03. Any
amounts received by the Indenture Trustee under the Policy that represent
Preference Amounts shall be paid, in accordance with the Policy, to the
applicable Noteholder(s).

 

(d) So long as Onyx is the Servicer, the Servicer may make deposits in or
credits to the Collection Account net of amounts to be paid to the Servicer
under this Agreement. Notwithstanding the foregoing, the Servicer shall maintain
the records and accounts for such deposits and credits on a gross basis.

 

(e) On the Business Day immediately preceding each Distribution Date, based
solely on the Distribution Date Statement, the Servicer shall cause funds equal
to the amount of Net Collections available with respect to such Distribution
Date on deposit in the Collection Account to be withdrawn from the Collection
Account and deposited into the Payment Account to be distributed pursuant to
Section 4.03.

 

SECTION 4.03 DISTRIBUTIONS.

 

On each Distribution Date, based solely on the Distribution Date Statement, the
Indenture Trustee will apply the Net Collections available from the Payment
Account, along with any amounts deposited into the Payment Account from the
Prefunding Account, with respect to such Distribution Date to make the following
deposits and distributions in the following amounts and order of priority:

 

(i) to the Servicer, the Servicing Fee, including any accrued and unpaid
Servicing Fees with respect to one or more prior Collection Periods;

 

(ii) to the Indenture Trustee, the Owner Trustee and the Trust Agent, from
amounts remaining after giving effect to the distributions described in clause
(i) above, any accrued and unpaid fees and reasonable expenses (including
indemnification amounts) of the Indenture Trustee, the Owner Trustee and the

 

47



--------------------------------------------------------------------------------

Trust Agent, in each case to the extent such fees have not been previously paid
by the Servicer or the Administrator; provided, however, that amounts payable to
the Indenture Trustee, the Owner Trustee and the Trust Agent pursuant to this
clause (ii) and clause second of Section 5.06(a) of the Indenture shall be
limited to $150,000 per annum in the aggregate;

 

(iii) to the Note Distribution Account, from amounts remaining after giving
effect to the distributions described in clauses (i) and (ii) above, the Note
Interest Distributable Amount to be paid to the Holders of the Class A Notes at
their respective Interest Rates;

 

(iv) if such Distribution Date is a Note Final Scheduled Distribution Date for
any Class of Notes, to the Note Distribution Account, from amounts remaining
after giving effect to the distributions described in clauses (i) through (iii)
above, the Note Principal Distributable Amount to the extent of the remaining
principal amount of such Class of Notes, to be paid to the Holders of such Class
of Notes;

 

(v) if such Distribution Date is the Mandatory Partial Redemption Date, to the
Note Distribution Account, from amounts remaining after giving effect to the
distributions described in clauses (i) through (iv) above, the Mandatory Partial
Redemption Amount, to be distributed to the Holders of the Class A-1 Notes if
such amount is less than or equal to $50,000, and to be distributed to the
Holders of all Notes, pro rata based on the then outstanding principal balance
of the Notes, if such amount exceeds $50,000;

 

(vi) to the Insurer, from amounts remaining after giving effect to the
distributions described in clauses (i) through (v) above, the Premium owing to
the Insurer;

 

(vii) to the Note Distribution Account, from amounts remaining after giving
effect to the distributions described in clauses (i) through (vi) above, (a) the
remaining Note Principal Distributable Amount (after giving effect to the
payment, if any, described in clause (iv) above) and (b) the Note Parity Deficit
Amount, if any, to be paid to the Holders of each Class of Notes then entitled
to payments of principal;

 

(viii) to the Note Distribution Account, solely from Net Collections plus
amounts transferred from the Prefunding Account representing earnings from
investments therein remaining after giving effect to the distributions described
in clauses (i) through (vii) above, the Note Targeted Principal Distributable
Amount, if any, to be paid to the Holders of each Class of Notes then entitled
to payments of principal;

 

(ix) to the Insurer, from amounts remaining after giving effect to the
distributions described in clauses (i) through (viii) above, any amounts owing
to the Insurer under the Insurance Agreement;

 

48



--------------------------------------------------------------------------------

(x) to the Spread Account, from amounts remaining after giving effect to the
distributions described in clauses (i) through (ix) above, the amount, if any,
required to increase the amount therein to the Spread Account Maximum for such
Distribution Date;

 

(xi) to the Indenture Trustee, the Owner Trustee and the Trust Agent, from
amounts remaining after giving effect to the distributions described in clauses
(i) through (x) above, any accrued and unpaid fees and reasonable expenses of
the Indenture Trustee, the Owner Trustee or the Trust Agent, to the extent not
previously paid; and

 

(xii) to the Spread Account, any remaining amounts after giving effect to the
distributions described in clauses (i) through (xi) above.

 

Any amounts deposited in the Payment Account pursuant to 4.04(b) with respect to
a Distribution Date and any amounts received by the Indenture Trustee as a
result of a claim under the Policy that represent the Deficiency Amount with
respect to such Distribution Date shall be applied by the Indenture Trustee
solely to make the deposits and distributions referred to in clauses (i) through
(iv) and (vii)(b) above, in that order of priority, but only to the extent that
the Net Collections (plus amounts transferred to the Payment Account from the
Prefunding Account representing earnings from investments therein) with respect
to such Distribution Date, after application as provided above, were
insufficient to make such deposit or distribution. In addition, if the Insurer
pays any amounts to the Indenture Trustee with respect to a Distribution Date in
connection with the Insurer’s election to pay, as provided in the Policy, all or
a portion of any shortfalls in the amount of Net Collections (plus amounts
transferred to the Payment Account from the Prefunding Account, representing
earnings from investments therein with respect to such Distribution Date
available to distribute the amounts referred to in clause (vi) above, the
Indenture Trustee shall distribute the amounts so received from the Insurer as
provided in such clause.

 

SECTION 4.04 SPREAD ACCOUNT.

 

(a) The Spread Account will be held for the benefit of the Noteholders and the
Insurer. On the Closing Date, the Seller shall deposit into the Spread Account
an amount equal to the Initial Cash Deposit from the proceeds of the sale of the
Notes.

 

(b) On each Distribution Date, based solely on the Distribution Date Statement,
the Indenture Trustee shall withdraw funds from the Spread Account, to the
extent funds are on deposit therein, equal to the amount by which the sum of the
amounts set forth in Section 4.03, clauses (i) though (iv) and (vii)(b) with
respect to such Distribution Date exceeds the amount of Net Collections (plus
amounts transferred to the Payment Account from the Prefunding Account,
representing earnings from investments therein) available with respect to such
Distribution Date. The Indenture Trustee shall deposit any such funds withdrawn
from the Spread Account into the Payment Account to be distributed pursuant to
Section 4.03. Funds shall also be withdrawn from the Spread Account by the
Indenture Trustee, as directed by the Insurer to reimburse the Insurer for draws
with respect to any Preference Amount. If the amount of cash on deposit in the

 

49



--------------------------------------------------------------------------------

Spread Account on any Distribution Date (after giving effect to all deposits
thereto or withdrawals therefrom on such Distribution Date other than
withdrawals relating to distributions to be made pursuant to this sentence)
exceeds the “Spread Account Maximum” set forth in the Insurance Agreement, the
Indenture Trustee shall, based solely on the Distribution Date Statement,
distribute any excess as follows:

 

first, to the Insurer, to the extent of any amounts owing to the Insurer
pursuant to the Insurance Agreement;

 

second, to the Note Distribution Account for distribution to the Noteholders in
accordance with clause (vii)(a) of Section 4.03, any unpaid portion of the Note
Principal Distributable Amount for that Distribution Date; and

 

third, to holders of the Residual Interests pursuant to the Trust Agreement.

 

Upon any such distributions to the Insurer or the holders of the Residual
Interests, the Noteholders will have no further rights in, or claims to, such
amounts.

 

(c) Amounts held in the Spread Account shall be invested in the manner specified
in Section 4.01(c), and such investments shall be made in accordance with
written instructions from the Servicer; provided that, if the Indenture Trustee
does not receive any such written instructions prior to any date on which an
investment decision must be made, the funds held in the Spread Account will
remain uninvested. All such investments shall be made in the name of the
Indenture Trustee or its nominee and such investments shall not be sold or
disposed of prior to their maturity.

 

(d) On the date that the Trust is terminated pursuant to Section 9.01 of the
Trust Agreement, any amounts on deposit in the Spread Account, after payments of
amounts due to Noteholders or the Insurer pursuant to the Insurance Agreement
shall be paid by the Indenture Trustee to the holders of the Residual Interests,
pro rata in proportion to the percentage portion of the Residual Interest of
each such holder of the Residual Interests.

 

SECTION 4.05 STATEMENTS TO NOTEHOLDERS.

 

(a) On each Distribution Date, the Indenture Trustee shall make available on its
website at www.jpmorgan.com/sfr to each Noteholder of record as of the related
Record Date, and to each other party to this Agreement, a statement, prepared by
the Servicer, based solely on the information in the Distribution Date Statement
furnished pursuant to Section 3.08, setting forth for such Distribution Date the
following information as of the related Record Date or such Distribution Date,
as the case may be:

 

(i) the amount of such distribution allocable to principal (stated separately
for each Class of Notes), separately identifying the aggregate amount included
therein of any (i) Full Prepayments of principal on Precomputed Contracts and
(ii) Full Prepayments and partial prepayments of principal on Simple Interest
Contracts;

 

50



--------------------------------------------------------------------------------

(ii) the amount of such distribution allocable to interest (stated separately
for each Class of Notes);

 

(iii) the Note Distributable Amount, the Note Parity Deficit Amount, if any, and
the Note Targeted Principal Distributable Amount, if any, for such Distribution
Date;

 

(iv) the Premium payable to the Insurer;

 

(v) the amount to be on deposit in the Spread Account on such Distribution Date,
before and after giving effect to deposits thereto and withdrawals therefrom to
be made in respect of such Distribution Date;

 

(vi) the amount of the withdrawal, if any, required to be made from the Spread
Account by the Indenture Trustee, specifying as to whether such amount is to be
(A) deposited into the Payment Account, (B) paid to the Insurer or (C) deposited
into the Note Distribution Account for distribution to the holders of the
Residual Interests pursuant to Section 4.04;

 

(vii) the aggregate Servicing Fee with respect to the Contracts for the related
Collection Period;

 

(viii) the amount of fees paid to the Owner Trustee, the Trust Agent and the
Indenture Trustee, with respect to the related Collection Period;

 

(ix) the amount of any Note Interest Carryover Shortfall on such Distribution
Date and the change in such amount from the immediately preceding Distribution
Date;

 

(x) the number of, and aggregate amount of, monthly principal and interest
payments due on the Contracts which are delinquent as of the end of the related
Collection Period presented on a 30-day, 60-day and 90-day basis;

 

(xi) the Net Collections and the Insured Payment, if any, for such Distribution
Date;

 

(xii) the aggregate amount of Liquidation Proceeds received for Defaulted
Contracts;

 

(xiii) the net credit losses and Cram Down Losses for the Collection Period;

 

(xiv) the number and net outstanding balance of Contracts for which the Financed
Vehicle has been repossessed;

 

(xv) the number and net outstanding balance of Contracts that have been
repurchased pursuant to Section 2.03 or purchased pursuant to Section 3.06;

 

51



--------------------------------------------------------------------------------

(xvi) the Pool Balance and the Note Pool Factor for each Class of Notes as of
such Distribution Date after giving effect to the distributions made on such
Distribution Date;

 

(xvii) on each Distribution Date occurring during and immediately following the
end of the Funding Period, the amount on deposit in each of the Prefunding
Account on such Distribution Date, before and after giving effect to withdrawals
therefrom to be made in respect of such Distribution Date;

 

(xviii) on each Distribution Date occurring during and immediately following the
end of the Funding Period, the amounts of investment earnings and other amounts
transferred from the Prefunding Account to the Payment Account; and

 

(xix) on the Distribution Date immediately following the end of the Funding
Period, the Mandatory Partial Redemption Amount.

 

Each amount set forth pursuant to subclauses (i) or (ii) above shall be
expressed as a dollar amount per $1,000.00 of original principal amount of a
Note. Assistance in using the website can be obtained by calling the Indenture
Trustee at 1-877-722-1095. Parties that are unable to use the above distribution
option are entitled to have a paper copy mailed to them via first class mail by
calling 1-877-722-1095. The Indenture Trustee shall have the right to change the
way the statements to Noteholders are distributed in order to make such
distribution more convenient, and the Indenture Trustee shall provide timely and
adequate notification to all above parties regarding such changes.

 

(b) Within a reasonable period of time after the end of each calendar year, but
not later than the latest date permitted by law, the Servicer shall prepare and
furnish to the Issuer, the Indenture Trustee and each Paying Agent, and the
Paying Agent for the Notes and the Paying Agent for the Residual Interest
Instruments shall furnish to each Person who on any Record Date during such
calendar year shall have been a Holder of a Note or a Residual Interest
Instrument, respectively, a statement or statements containing the sum of the
amounts set forth in clauses (i) and (ii) above for such calendar year and such
other information as is reasonably necessary for the preparation of such
Person’s federal income tax return in respect of the Notes or Residual Interest
Instruments or, in the event such Person shall have been a Holder of a Note or a
Residual Interest Instrument during a portion of such calendar year, for the
applicable portion of such year, for the purposes of such Noteholder’s or
Residual Interestholder’s preparation of federal income tax returns.

 

SECTION 4.06 PREFUNDING ACCOUNT.

 

(a) Pursuant to Section 4.01, the Servicer shall establish the Prefunding
Account in the name of the Indenture Trustee for the benefit of the Noteholders
and the Insurer.

 

(b) On the Closing Date, the Seller shall deposit into the Prefunding Account an
amount equal to the Prefunded Amount from the proceeds of the sale of the Notes.
Provided the Indenture Trustee has received the items described in Section
2.10(c) as evidenced by the Indenture Trustee’s receipt of the Officer’s
Certificate described in Section 2.10(c)(iii)(2) with

 

52



--------------------------------------------------------------------------------

respect to a Prefunding Transfer Date, the Indenture Trustee shall withdraw from
the Prefunding Account an amount equal to the Outstanding Principal Balance of
the related Prefunded Contracts (as indicated in the Schedule of Contracts
referred to in Section 2.10(c)(iii)(1) and determined as of the related
Prefunding Cut-Off Date) that have been delivered to the Custodian, on behalf of
the Indenture Trustee, and wire such amount by federal funds to or at the
direction of the Seller by 1:00 p.m. California time on such Prefunding Transfer
Date.

 

(c) If any amount remains on deposit in the Prefunding Account on the last day
of the Funding Period, such amount shall be invested at the written instruction
of the Servicer in a single Eligible Investment which matures on the Business
Day preceding the Mandatory Partial Redemption Date; provided, that in the event
no such Eligible Investment is available, such amount shall not be invested but
shall be held in the Prefunding Account uninvested.

 

(d) On the Business Day preceding the Mandatory Partial Redemption Date, the
Servicer shall instruct the Indenture Trustee in writing to withdraw the
Mandatory Partial Redemption Amount from the Prefunding Account and deposit such
amount in the Payment Account on such Business Day.

 

(e) On the Business Day immediately preceding each Distribution Date following a
Collection Period during which amounts are on deposit in the Prefunding Account,
the Indenture Trustee shall withdraw the earnings on all investments in the
Prefunding Account and deposit such amount in the Payment Account on such
Business Day.

 

ARTICLE V

 

THE SELLER

 

SECTION 5.01 LIABILITY OF SELLER.

 

The Seller shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Seller under this Agreement.

 

SECTION 5.02 MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE OBLIGATIONS OF,
SELLER; CERTAIN LIMITATIONS.

 

Any Person (i) into which the Seller may be merged or consolidated, (ii)
resulting from any merger, conversion, or consolidation to which the Seller is a
party, (iii) succeeding to the business of the Seller, or (iv) more than 50% of
the voting stock or voting power and 50% or more of the economic equity of which
is owned directly or indirectly by Capital One Financial Corporation, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Seller under this Agreement, will be the
successor to the Seller under this Agreement without the execution or filing of
any document or any further act on the part of any of the parties to this
Agreement. Notwithstanding the foregoing, if the Seller enters into any of the
foregoing transactions and is not the surviving entity, (x) the Seller shall
deliver to the Indenture Trustee and the Insurer an Officer’s Certificate and an
Opinion of Counsel each stating that such merger, conversion, consolidation or
succession and such agreement of assumption comply with this Section 5.02 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with and (y) the Seller will

 

53



--------------------------------------------------------------------------------

deliver to the Indenture Trustee and the Insurer an Opinion of Counsel either
(A) stating that, in the opinion of such counsel, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary fully to preserve and protect the interest of the Issuer and the
Indenture Trustee, respectively, in the Contracts, and reciting the details of
such filings, or (B) stating that, in the opinion of such counsel, no such
action is necessary to preserve and protect such interest. The Seller will
provide notice of any merger, conversion, consolidation, or succession pursuant
to this Section 5.02 to the Rating Agencies and the Insurer. Notwithstanding
anything herein to the contrary, the execution of the foregoing agreement of
assumption and compliance with clauses (x) and (y) of this Section 5.02 will be
conditions to the consummation of any of the transactions referred to in clauses
(i), (ii) or (iii) of this Section 5.02 in which the Seller is not the surviving
entity.

 

SECTION 5.03 LIMITATION ON LIABILITY OF SELLER AND OTHERS.

 

The Seller and any director or officer or employee or agent of the Seller may
rely in good faith on any document of any kind, prima facie properly executed
and submitted by any Person respecting any matters arising hereunder. The Seller
shall not be under any obligation to appear in, prosecute or defend any legal
action that shall not be incidental to its obligations under this Agreement, and
that in its opinion may involve it in any expense or liability.

 

SECTION 5.04 SELLER NOT TO RESIGN.

 

Subject to the provisions of Section 5.02, the Seller shall not resign from the
obligations and duties hereby imposed on it as Seller under this Agreement.

 

SECTION 5.05 SELLER MAY OWN NOTES AND RESIDUAL INTEREST INSTRUMENTS.

 

The Seller and any Affiliate thereof may in its individual or any other capacity
become the owner or pledgee of Notes or Residual Interest Instruments with the
same rights as it would have if it were not the Seller or an Affiliate thereof,
except as expressly provided herein or in any Basic Document. Notes or Residual
Interest Instruments so owned by or pledged to the Seller or such Affiliate
shall have an equal and proportionate benefit under the provisions of this
Agreement, without preference, priority or distinction as among all Classes of
the Notes or Residual Interest Instruments, as the case may be.

 

54



--------------------------------------------------------------------------------

SECTION 5.06 SARBANES-OXLEY ACT REQUIREMENTS. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act of 2002, as amended,
the Seller shall prepare and execute any such document or certification and is
authorized to file such document or certification on behalf of the Issuer.

 

ARTICLE VI

 

THE SERVICER

 

SECTION 6.01 LIABILITY OF SERVICER; INDEMNITIES.

 

Subject to Section 7.02, the Servicer shall be liable in accordance herewith
only to the extent of the obligations specifically undertaken by the Servicer
under this Agreement, and hereby agrees to the following:

 

(a) The Servicer will defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Insurer, the Residual
Interestholders and the Seller from and against any and all costs, expenses,
losses, damages, claims and liabilities, arising out of or resulting from the
use, ownership or operation by the Servicer or any Affiliate thereof of a
Financed Vehicle.

 

(b) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee from and against any taxes that may at any
time be asserted against any such Person with respect to the transactions
contemplated herein or in the other Basic Documents, if any, including, without
limitation, any sales, gross receipts, general corporation, tangible personal
property, privilege, or license taxes (but, in the case of the Issuer, not
including any taxes asserted with respect to, and as of the date of, the
conveyance of the Contracts to the Issuer or the issuance and original sales of
the Notes, or asserted with respect to ownership of the Contracts, or federal or
other Applicable Tax State income taxes arising out of the transactions
contemplated by this Agreement and the other Basic Documents) and costs and
expenses in defending against the same. For the avoidance of doubt, the Servicer
will not indemnify for any costs, expenses, losses, claims, damages or
liabilities due to the credit risk of the Obligor and for which reimbursement
would constitute recourse for uncollectible Contracts.

 

(c) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Insurer, the Residual
Interestholders and the Seller from and against any and all costs, expenses,
losses, claims, damages, and liabilities to the extent that such cost, expense,
loss, claim, damage, or liability arose out of, or was imposed upon any such
Person through, the negligence, willful misfeasance, or bad faith (other than
errors in judgment) of the Servicer in the performance of its duties under this
Agreement or any other Basic Document to which it is a party, or by reason of
its failure to perform its obligations or of reckless disregard of its
obligations and duties under this Agreement or any other Basic Document to which
it is a party; provided, however, that the Servicer will not indemnify for any
costs, expenses, losses, claims, damages or liabilities arising from its breach
of any covenant for which the repurchase of the affected Contracts is specified
as the sole remedy pursuant to Section 2.03, or Section 3.06 (except to the
extent described in Section 2.03 and Section 3.06).

 

55



--------------------------------------------------------------------------------

(d) The Servicer will indemnify Wilmington Trust Company in its individual
capacity and as trustee and its successors, assigns, directors, officers,
employees and agents from and against, any and all loss, liability, expense,
tax, penalty or claim (including reasonable legal fees and expenses) of any kind
and nature whatsoever which may at any time be imposed on, incurred by, or
asserted against Wilmington Trust Company in its individual capacity and as
trustee or any Indemnified Party in any way relating to or arising out of the
Trust Agreement, the other Basic Documents, the Trust Property, the
administration of the Trust Property or the action or inaction of Wilmington
Trust Company under the Trust Agreement; provided, however, that the Servicer
shall not be liable for or required to indemnify Wilmington Trust Company from
and against any of the foregoing expenses arising or resulting from (i) its own
willful misconduct, bad faith or gross negligence, (ii) the inaccuracy of any
representation or warranty contained in Section 7.03 of the Trust Agreement
expressly made by Wilmington Trust Company in its individual capacity, (iii)
liabilities arising from the failure of Wilmington Trust Company to perform
obligations expressly undertaken by it in Section 7.01 of the Trust Agreement or
(iv) taxes, fees or other charges on, based on or measured by, any fees,
commissions or compensation received by the Owner Trustee. To the extent not
paid by the Servicer, such indemnification shall be paid in accordance with
Section 4.03 of this Agreement or Section 5.06 of the Indenture.

 

The Servicer will compensate the Indenture Trustee and indemnify the Indenture
Trustee to the extent and subject to the conditions set forth in Section 6.07 of
the Indenture, except to the extent that any cost, expense, loss, claim, damage
or liability arises out of or is incurred in connection with the performance by
the Indenture Trustee of the duties of a Successor Servicer hereunder.

 

(e) Indemnification under this Section 6.01 by Onyx (or any successor thereto
pursuant to Section 7.02) as Servicer, with respect to the period such Person
was the Servicer, will survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination of this
Agreement or the resignation or removal of the Owner Trustee or the Indenture
Trustee and will include reasonable fees and expenses of counsel and expenses of
litigation. If the Servicer has made any indemnity payments pursuant to this
Section 6.01 and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person will promptly
repay such amounts to the Servicer, without interest.

 

SECTION 6.02 CORPORATE EXISTENCE; STATUS AS SERVICER; MERGER.

 

(a) The Servicer shall keep in full effect its existence, rights and franchises
as a corporation incorporated under the laws of the State of Delaware, and will
obtain and preserve its qualification to do business as a foreign corporation in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of the Contract Documents and this
Agreement.

 

56



--------------------------------------------------------------------------------

(b) Any Person (i) into which the Servicer may be merged or consolidated, (ii)
resulting from any merger, conversion, or consolidation to which the Servicer is
a party, (iii) succeeding to the business of the Servicer, or (iv) any company
or other business entity of which Capital One Financial Corporation owns,
directly or indirectly, more than 50% of the voting stock or voting power and
50% or more of the economic equity, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Servicer
under this Agreement, will be the successor to the Servicer under this Agreement
without the execution or filing of any paper or any further act on the part of
any of the parties to this Agreement. Notwithstanding the foregoing, if the
Servicer enters into any of the foregoing transactions and is not the surviving
entity, (x) the Servicer shall deliver to the Indenture Trustee and the Insurer
an Officer’s Certificate and an Opinion of Counsel each stating that such
merger, conversion, consolidation, or succession and such agreement of
assumption comply with this Section 6.02(b) and that all conditions precedent
provided for in this Agreement relating to such transaction have been complied
with and (y) the Servicer will deliver to the Indenture Trustee and the Insurer
an Opinion of Counsel either (A) stating that, in the opinion of such counsel,
all financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary fully to preserve and protect the
interest of the Issuer and the Indenture Trustee, respectively, in the
Contracts, and reciting the details of such filings, or (B) stating that, in the
opinion of such counsel, no such action is necessary to preserve and protect
such interests. The Servicer will provide notice of any merger, conversion,
consolidation or succession pursuant to this Section 6.02(b) to the Rating
Agencies and the Insurer. Notwithstanding anything herein to the contrary, the
execution of the foregoing agreement of assumption and compliance with clauses
(x) and (y) of this Section 6.02(b) will be conditions to the consummation of
any of the transactions referred to in clauses (i), (ii), or (iii) of this
Section 6.02(b) in which the Servicer is not the surviving entity.

 

SECTION 6.03 SERVICER NOT TO RESIGN; ASSIGNMENT.

 

(a) The Servicer shall not resign from the duties and obligations hereby imposed
on it except upon determination by its Board of Directors that by reason of
change in applicable legal requirements the continued performance by the
Servicer of its duties hereunder would cause it to be in violation of such legal
requirements in a manner which would result in a material adverse effect on the
Servicer or its financial condition, said determination to be evidenced by a
resolution of its Board of Directors to such effect accompanied by an Opinion of
Counsel, satisfactory to the Issuer, the Insurer and the Indenture Trustee, to
such effect. No such resignation shall become effective unless and until (i) the
Indenture Trustee assumes all of the Servicer’s obligations under this Agreement
or (ii) a Successor Servicer appointed pursuant to Section 7.02 is willing to
service the Contracts and enters into a servicing agreement with the Issuer, the
Indenture Trustee and the Insurer in form and substance substantially similar to
this Agreement and satisfactory to the Issuer, the Indenture Trustee and the
Insurer, and each Rating Agency confirms that the selection of such new servicer
will not result in the qualification, reduction or withdrawal of its
then-current rating of each Class of Notes assigned by such Rating Agency. No
such resignation by the Servicer shall affect the obligation of the Servicer to
repurchase Contracts pursuant to Section 3.06.

 

(b) Except as provided in Sections 6.03(a), the duties and obligations of the
Servicer under this Agreement shall continue until this Agreement shall have
been terminated as provided

 

57



--------------------------------------------------------------------------------

in Section 8.01 or the Trust shall have been terminated as provided by the terms
of the Trust Agreement, and shall survive the exercise by the Issuer, the
Indenture Trustee or the Insurer of any right or remedy under this Agreement, or
the enforcement by the Issuer, the Indenture Trustee or any Noteholder, or the
Insurer of any provision of the Notes, the Insurance Agreement or this
Agreement.

 

(c) The resignation of the Servicer in accordance with this Section shall not
affect the rights of the Seller hereunder. If the Servicer resigns pursuant to
this Section, its appointment as Custodian may be terminated pursuant to Section
2.08.

 

SECTION 6.04 LIMITATION ON LIABILITY OF SERVICER AND OTHERS.

 

Neither the Servicer nor any of the directors, officers, employees or agents of
the Servicer shall be under any liability to the Issuer or the Noteholders,
except as provided under this Agreement, for any action taken or for refraining
from the taking of any action pursuant to this Agreement or for errors in
judgment; provided, however, that this provision shall not protect the Servicer
or any such person against any liability that would otherwise be imposed by
reason of willful misfeasance, bad faith or negligence (except errors in
judgment) in the performance of duties or by reason of reckless disregard of
obligations and duties under this Agreement. The Servicer and any director,
officer, employee or agent of the Servicer may rely in good faith on any
document of any kind prima facie properly executed and submitted by any person
respecting any matters arising under this Agreement.

 

Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its duties to service the Contracts in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the other Basic
Documents and the rights and duties of the parties to this Agreement and the
other Basic Documents and the interests of the Noteholders under this Agreement
and the other Basic Documents.

 

ARTICLE VII

 

DEFAULT

 

SECTION 7.01 EVENTS OF DEFAULT.

 

If any one of the following events (each, a “Servicer Default”) shall occur and
be continuing:

 

(a) any failure by the Servicer to deliver or cause to be delivered any required
payment to the Indenture Trustee for distribution to the Noteholders, which
failure continues unremedied for five Business Days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or the Insurer;

 

58



--------------------------------------------------------------------------------

(b) any failure by the Servicer to duly observe or perform in any material
respect any other of its material covenants or agreements in the Basic
Documents, which failure materially and adversely affects the rights of the
Issuer, the Insurer or the Noteholders, and which continues unremedied for 60
days (or for such longer period not in excess of 90 days as may be reasonably
necessary to remedy such failure; provided that (i) such failure is capable of
remedy within 90 days or less and (ii) the Controlling Party consents to such
longer cure period) after discovery thereof by a Responsible Officer of the
Servicer or receipt by the Servicer of written notice thereof from the Indenture
Trustee or the Insurer; provided, however, that no Servicer Default will result
from the breach by the Servicer of any covenant for which the repurchase of the
affected Contract is specified as the sole remedy pursuant to Section 2.03 or
Section 3.06 so long as such required repurchase takes place when and as
required in Section 2.03 or Section 3.06, as applicable (after giving effect to
any applicable grace periods);

 

(c) the Servicer suffers a Bankruptcy Event;

 

(d) any representation or warranty of the Servicer made in any Basic Document to
which the Servicer is a party or by which it is bound or any certificate
delivered by the Servicer pursuant to this Agreement proves to have been
incorrect when made, which failure materially and adversely affects the rights
of the Issuer, the Insurer or the Noteholders, and which failure continues
unremedied for 60 days (or for such longer period not in excess of 90 days as
may be reasonably necessary to remedy such failure; provided that (i) such
failure is capable of remedy within 90 days or less and (ii) the Controlling
Party consents to such longer cure period) after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or the Insurer (it being understood that any
repurchase of a Contract by Onyx pursuant to Section 2.03 of the this Agreement
or by the Servicer pursuant to Section 3.06 of this Agreement shall be deemed to
remedy any incorrect representation or warranty with respect to such Contract);

 

(e) a Trigger Event (as defined in the Insurance Agreement) has occurred and is
continuing;

 

then and in each and every case, so long as such Servicer Default shall not have
been remedied, the Indenture Trustee shall, at the direction of the Controlling
Party, by notice given to the Servicer, the Owner Trustee, the Issuer, the
Administrator, the Noteholders, the Insurer and each Rating Agency, terminate
all the rights and obligations of the Servicer under this Agreement. Upon such
termination, termination of the Servicer as custodian, if the Servicer is acting
as such, can be made pursuant to Section 2.08. On or after the receipt by the
Servicer of such written notice, all authority and power of the Servicer under
this Agreement, whether with respect to the Notes, the Contracts or otherwise,
shall, without further action, pass to and be vested in the Indenture Trustee or
such Successor Servicer as may be appointed under Section 7.02; and, without
limitation, the Indenture Trustee and the Issuer are hereby authorized and
empowered to execute and deliver on behalf of the Servicer, as attorney-in fact
or otherwise, any and all documents and other instruments, and to do or
accomplish all other acts or things necessary or appropriate to effect the
purposes of such notice of termination, whether to complete the transfer and
endorsement of the Contracts and related documents, or otherwise. The Servicer
shall cooperate with the Indenture Trustee and the Issuer in effecting the
termination of the responsibilities and rights of the Servicer under this
Agreement, including the transfer to the

 

59



--------------------------------------------------------------------------------

Indenture Trustee for administration by it of all cash amounts that (i) shall at
the time be held by the Servicer for deposit in, or shall have been deposited by
the Servicer in, the Collection Account or Payahead Account or (ii) shall
thereafter be received by it with respect to any Contract.

 

SECTION 7.02 APPOINTMENT OF SUCCESSOR.

 

Except as otherwise provided in this Section 7.02, upon the termination or
resignation of the Servicer, the Insurer shall appoint a successor servicer (the
“Successor Servicer”), which Successor Servicer shall succeed to substantially
all of the responsibilities, duties and liabilities of the Servicer. Upon its
appointment as Successor Servicer, any Successor Servicer appointed pursuant to
the provisions of this Section 7.02 shall be entitled to that portion of the
Servicing Fee payable to the Servicer and such other compensation (whether
payable out of the Collection Account or otherwise) as the Servicer would be
entitled to under this Agreement or any other agreement pursuant to which any
such other Person agrees to act as Successor Servicer hereunder; provided, that
the Rating Agency Condition shall be satisfied regarding such compensation.

 

If upon the termination or resignation of the Servicer a Successor Servicer has
not been appointed at the time when the Servicer ceases to act as Servicer in
accordance with Section 7.01, or any other Person designated Successor Servicer
in accordance herewith fails or is legally unable to perform the duties of the
Successor Servicer following its appointment as Successor Servicer, then the
Insurer may appoint or, if the Insurer is not entitled to appoint a Successor
Servicer by operation of Section 9.08 of this Agreement, the Indenture Trustee
may appoint, or petition a court of competent jurisdiction to appoint, any
established financial institution, having a net worth of not less than
$50,000,000 and whose regular business shall include the servicing of automotive
retail installment sales contracts, as the Successor Servicer hereunder. Until
such time as the Person so appointed becomes obligated to begin acting as
Successor Servicer, the then current Servicer will continue to perform all
servicing functions hereunder or, if the then current Servicer was terminated or
is legally unable to continue acting in such capacity, the Indenture Trustee
shall act as Successor Servicer. The Indenture Trustee and such Successor
Servicer shall take such action, consistent with this Agreement, as shall be
necessary to effectuate any such succession.

 

SECTION 7.03 NOTIFICATION TO NOTEHOLDERS AND RESIDUAL INTERESTHOLDERS.

 

Upon any termination of, or appointment of a Successor Servicer pursuant to this
Article, the Trust Agent shall give prompt written notice thereof to Residual
Interestholders at their respective addresses appearing in the Certificate
Register, and the Indenture Trustee shall give prompt written notice thereof to
Noteholders at their respective addresses appearing in the Note Register.

 

SECTION 7.04 WAIVER OF PAST DEFAULTS.

 

The Controlling Party may waive any Servicer Default. Upon any such waiver, such
Servicer Default shall cease to exist and be deemed to have been cured and not
to have occurred,

 

60



--------------------------------------------------------------------------------

and any Servicer Default arising therefrom shall be deemed to have been cured
and not to have occurred for every purpose of this Agreement, but no such waiver
shall extend to any prior, subsequent or other Servicer Default or impair any
right consequent thereto.

 

SECTION 7.05 INSURER DIRECTION OF INSOLVENCY PROCEEDINGS.

 

The Indenture Trustee, upon the actual knowledge of a Responsible Officer of the
Indenture Trustee, shall promptly notify the Insurer of (i) the commencement of
any of the events or proceedings (individually, an “Insolvency Proceeding”)
described in the Section 7.01(d) or 7.01(e) hereof and (ii) the making of any
claim in connection with any Insolvency Proceeding seeking the avoidance as a
preferential transfer (a “Preference Claim”) of any payment of principal of, or
interest on, any Notes. Any Preference Amounts paid by the Insurer shall be
reimbursed to the Insurer as provided in Sections 4.03 and 4.04(b). Each
Noteholder, by its purchase of Notes, the Owner Trustee, the Trust Agent and the
Indenture Trustee hereby agree that, so long as no Insurer Default has occurred
and is continuing, the Insurer may at any time during the continuation of an
Insolvency Proceeding direct all matters relating to such Insolvency Proceeding,
including, without limitation, (i) all matters relating to any Preference Claim,
(ii) the direction of any appeal of any order relating to any Preference Claim
and (iii) the posting of any surety or performance bond pending any such appeal.
The Insurer shall be subrogated to the rights of the Indenture Trustee, the
Owner Trustee, the Trust Agent and each Noteholder in the conduct of any
Insolvency Proceeding, including, without limitation, all rights of any party to
an adversary proceeding action with respect to any court order issued in
connection with any such Insolvency Proceeding.

 

ARTICLE VIII

 

TERMINATION

 

SECTION 8.01 OPTIONAL PURCHASE OF ALL TRUST PROPERTY; SATISFACTION AND DISCHARGE
OF THE INDENTURE.

 

(a) On each Distribution Date as of which the Pool Balance is 10% or less of the
Original Pool Balance, the Servicer shall have the option to purchase the
remaining Trust Property from the Trust. Notice of the exercise of such option
shall be given by the Servicer to the Issuer, the Trust Agent, the Indenture
Trustee and the Insurer not later than the 10th day prior to the specified
Distribution Date and not earlier than the 15th day of the month prior to the
month of the specified Distribution Date. To exercise such option, the Servicer
shall pay to the Indenture Trustee for the benefit of the Noteholders, by
deposit in the Collection Account on the Business Day immediately preceding the
related Distribution Date, the greater of (i) the sum of (x) the Pool Balance on
the date of repurchase plus (y) accrued and unpaid interest on the Contracts and
(ii) the sum of (x) the aggregate unpaid principal amount of the Notes plus (y)
accrued and unpaid interest thereon plus (z) all amounts due to the Insurer
under the Insurance Agreement. Such purchase shall be deemed to have occurred on
the last day of the related Collection Period.

 

(b) Notice of any termination of the Trust shall be given by the Servicer to the
Owner Trustee, the Trust Agent, the Insurer and the Indenture Trustee as soon as
practicable after the Servicer has received notice thereof. Such notice shall
conform to the notice described in Section 9.01(c) of the Trust Agreement.

 

61



--------------------------------------------------------------------------------

(c) Following the satisfaction and discharge of the Indenture and the payment in
full of the principal of and interest on the Notes, the Residual Interestholders
will succeed to the rights of the Noteholders hereunder and the Owner Trustee
and, on its behalf, the Trust Agent, will succeed to the rights,
responsibilities and obligations of, and assume the obligations of, the
Indenture Trustee pursuant to this Agreement.

 

SECTION 8.02 TRANSFER TO THE INSURER.

 

If (i) there are one or more Outstanding Contracts at the end of the Collection
Period ending immediately prior to the Class A-4 Final Scheduled Distribution
Date and (ii) an amount sufficient to pay the Note Distributable Amount on the
Class A-4 Final Scheduled Distribution Date has been deposited with the
Indenture Trustee by the Insurer for the benefit of the Noteholders, then on the
Class A-4 Final Scheduled Distribution Date, the Class A-4 Notes shall be deemed
to be transferred by the Class A-4 Noteholders to the Insurer or its designee as
purchaser thereof at the opening of business on the Class A-4 Final Scheduled
Distribution Date and the Issuer shall execute, and the Indenture Trustee shall
authenticate and deliver to the Insurer or its designee, in the name of the
Insurer or its designee, as the case may be, a new Class A-4 Note evidencing the
entire outstanding principal amount of the Class A-4 Notes. Such new Class A-4
Note shall have the same terms as the Class A-4 Notes deemed transferred by the
Class A-4 Noteholders. No service charge shall be made for the issuance of such
Class A-4 Note to the Insurer or its designee, but the Indenture Trustee or
Trust Agent may require payment of a sum sufficient to cover any tax or other
governmental charge imposed in connection therewith. Such transfer shall not
diminish or restrict the Insurer’s rights hereunder or under the Insurance
Agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01 AMENDMENT.

 

(a) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, with the written consent of the Insurer (so long as the Insurer is the
Controlling Party), but without the consent of the Indenture Trustee, any
Noteholder, the Issuer or the Owner Trustee; provided that such amendment shall
not, as evidenced by an Opinion of Counsel delivered to the Indenture Trustee
and the Owner Trustee, materially and adversely affect the interests of any
Noteholder, the Indenture Trustee or the Owner Trustee; provided, further, that
such amendment shall be deemed not to materially and adversely affect the
interests of any Noteholder, and no Opinion of Counsel shall be required, if the
Rating Agency Condition is satisfied with respect to such amendment; provided,
further, that if the Insurer is not the Controlling Party, such amendment shall
not materially and adversely affect the interests of the Insurer without the
prior written consent of the Insurer.

 

62



--------------------------------------------------------------------------------

(b) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, with the written consent of the Insurer (so long as the Insurer is the
Controlling Party) but without the consent of the Indenture Trustee, any
Noteholder, the Issuer, the Owner Trustee or any other Person to add, modify or
eliminate any provisions as may be necessary or advisable in order to enable the
Seller, the Servicer or any of their Affiliates to comply with or obtain more
favorable treatment under any law or regulation or any accounting rule or
principle, it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied.

 

(c) This Agreement may also be amended from time to time by the parties hereto,
with the consent of the Controlling Party, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders or
the Insurer; provided that no such amendment shall (i) reduce the interest rate
or principal amount of any Note or delay any Distribution Date or the Final
Scheduled Payment Date of any Note without the consent of the Holder of such
Note, (ii) reduce the percentage of the aggregate outstanding principal balance
of the Notes, the Holders of which are required to consent to any matter without
the consent of the Holders of at least the percentage of the aggregate
outstanding principal balance of the Notes which were required to consent to
such matter before giving effect to such amendment; provided, further, that if
the Insurer is not the Controlling Party, no amendment pursuant to this Section
9.01(c) shall materially and adversely affect the interests of the Insurer
without the prior written consent of the Insurer. It will not be necessary for
the consent of Noteholders to approve the particular form of any proposed
amendment or consent, but it will be sufficient if such consent approves the
substance thereof. The manner of obtaining such consents (and any other consents
of Noteholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders will be subject to such
reasonable requirements as the Indenture Trustee may prescribe, including the
establishment of record dates pursuant to the Depository Agreement.

 

(d) Prior to the execution of any amendment to this Agreement, the Servicer
shall provide written notification of the substance of such amendment to each
Rating Agency; and promptly after the execution of any such amendment or
consent, the Servicer shall furnish a copy of such amendment or consent to each
Rating Agency and the Indenture Trustee.

 

(e) Prior to the execution of any amendment to this Agreement, the Seller, the
Insurer, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which adversely affects the
Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement. Furthermore, notwithstanding anything to the
contrary herein, this Agreement may not be amended in any way that would
adversely affect the Owner Trustee’s or the Indenture Trustee’s rights,
privileges, indemnities, duties or obligations under this Agreement, the Basic
Documents or otherwise without the prior written consent of the Owner Trustee or
the Indenture Trustee, as applicable.

 

63



--------------------------------------------------------------------------------

SECTION 9.02 PROTECTION OF TITLE TO TRUST PROPERTY.

 

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer, the Insurer, and the Indenture Trustee
under this Agreement in the Contracts. The Seller shall deliver (or cause to be
delivered) to the Indenture Trustee file-stamped copies of, or filing receipts
for, any document filed as provided above, as soon as available following such
filing.

 

(b) None of the Issuer, the Seller or the Servicer shall change its name,
identity, organizational structure or jurisdiction of organization in any manner
that would make any financing statement or continuation statement filed by the
Seller in accordance with paragraph (a) above “seriously misleading” within the
meaning of Sections 9-506, 9-507 or 9-508 of the UCC, unless it shall have given
the Issuer, the Insurer and the Indenture Trustee at least 60 days’ prior
written notice thereof and, to the extent necessary, has promptly filed
amendments to previously filed financing statements or continuation statements
described in paragraph (a) above.

 

(c) The Seller shall give the Issuer, the Insurer and the Indenture Trustee at
least 60 days’ prior written notice of any change of location of the Seller for
purposes of Section 9-307 of the UCC and shall have taken all action prior to
making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not possible to take
such action in advance) reasonably necessary or advisable to amend all
previously filed financing statements or continuation statements described in
paragraph (a) above.

 

(d) The Servicer shall maintain accounts and records as to each Contract
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Contract, including payments and recoveries made and
payments owing (and the nature of each) and (ii) reconciliation between payments
or recoveries on (or with respect to) each Contract and the amounts from time to
time deposited in or credited to the Collection Account and the Payahead Account
in respect of such Contract.

 

(e) The Servicer shall maintain or cause to be maintained its computer systems
so that, from time to time after the conveyance under this Agreement of the
Contracts to the Issuer, the Servicer’s master computer records (including any
backup archives) that refer to a Contract shall indicate clearly the interest of
the Issuer in such Contract and that such Contract is owned by the Issuer and
has been pledged to the Indenture Trustee.

 

(f) If at any time the Servicer shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Servicer shall give or
cause to be given to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Contract,
shall indicate clearly that such Contract has been sold and is owned by the
Issuer and has been pledged to the Indenture Trustee.

 

64



--------------------------------------------------------------------------------

SECTION 9.03 GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING TO THE MAXIMUM
EXTENT PERMITTED BY LAW ALL OTHER RULES THEREOF RELATING TO CONFLICTS OF LAW AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 9.04 NOTICES.

 

All demands, notices and communications under this Agreement shall be in
writing, personally delivered or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon receipt in the case
of

 

(i) the Seller, at 27051 Towne Centre Drive, Suite 200, Foothill Ranch, CA
92610, Attention: John W. Hall, President, facsimile (949) 465-3530 and at
Capital One Auto Finance, Inc., 1680 Capital One Drive, McLean, Virginia 22102,
Attention: Director of Securitization, facsimile (703) 720-2121;

 

(ii) the Servicer, at 27051 Towne Centre Drive, Suite 100, Foothill Ranch, CA
92610, Attention: Don P. Duffy, CFO, facsimile (949) 465-3992 and at Capital One
Auto Finance, Inc., 1680 Capital One Drive, McLean, Virginia 22102, Attention:
Director of Securitization, facsimile (703) 720-2121;

 

(iii) the Insurer, at 113 King Street, Armonk, NY 10504, Attention: Insured
Portfolio Management – Structured Finance, facsimile (914) 765-3810;

 

(iv) the Issuer or the Owner Trustee, at the Owner Trustee Corporate Trust
Office (with, in the case of the Issuer, a copy to the Seller);

 

(v) the Trust Agent, at the Trust Agent Office;

 

(vi) the Indenture Trustee, at the Corporate Trust Office;

 

(vii) Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring Department, 99
Church Street, New York, New York 10007;

 

(viii) Standard & Poor’s, to Standard & Poor’s Ratings Services, 55 Water
Street, New York, New York 10041, Attention: Asset Backed Surveillance
Department;

 

(ix) Fitch, to Fitch, Inc., One State Street Plaza, 32nd Floor, New York, New
York 10004, Attention: Asset-Backed Securities Group; and

 

(x) the Custodian, to Onyx Acceptance Corporation, 27051 Towne Centre Drive,
Suite 100, Foothill Ranch, CA 92610, Attention: Don P. Duffy,

 

65



--------------------------------------------------------------------------------

CFO, facsimile (949) 465-3992 and at Capital One Auto Finance, Inc., 1680
Capital One Drive, McLean, Virginia 22102, Attention: Director of
Securitization, facsimile (703) 720-2121.

 

or, as to each of the foregoing, at such other address as shall be designated by
written notice to the other parties. Any notice required or permitted to be to
be mailed to a Noteholder shall be given by first class mail, postage prepaid,
at the address of such Holder as shown in the Note Register. Any notice so
mailed within the time prescribed herein shall be conclusively presumed to have
been duly given, whether or not such Noteholder shall receive such notice.

 

SECTION 9.05 SEVERABILITY OF PROVISIONS.

 

If the covenants, agreements, provisions or terms of this Agreement shall be for
any reason whatsoever held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Notes or the
rights of the Holders thereof.

 

SECTION 9.06 ASSIGNMENT.

 

Notwithstanding anything to the contrary contained herein, except as provided in
Sections 3.01, 5.02 and 6.02, neither the Seller nor the Servicer may transfer
or assign all, or a portion of, its rights, obligations and duties under this
Agreement unless such transfer or assignment (i) (A) satisfies the Rating Agency
Condition and (B) the Issuer, the Indenture Trustee and the Insurer have
consented to such transfer or assignment, or (ii) the Insurer, the Issuer, the
Indenture Trustee and Holders of Notes of each Class evidencing not less than
51% of the outstanding amount of Notes of such Class consent thereto. Any
transfer or assignment with respect to the Servicer of all of its rights,
obligations and duties will not become effective until a Successor Servicer has
assumed the Servicer’s rights, duties and obligations under this Agreement. In
the event of a transfer or assignment pursuant to clause (ii) above, each Rating
Agency shall be provided with notice of such transfer or assignment.

 

SECTION 9.07 THIRD PARTY BENEFICIARIES.

 

Except as otherwise specifically provided herein, the parties to this Agreement
hereby manifest their intent that no third parties other than the Insurer and,
solely for the purposes of Section 6.01 and Section 4.03, the Owner Trustee and
the Trust Agent, shall be deemed a third party beneficiary of this Agreement,
and specifically that the Obligors are not third party beneficiaries of this
Agreement.

 

SECTION 9.08 CERTAIN MATTERS RELATING TO THE INSURER.

 

So long as an Insurer Default shall not have occurred and be continuing, the
Insurer shall have the right to exercise all rights, including voting rights,
which the Noteholders are entitled to exercise pursuant to this Agreement,
without any consent of such Noteholders; provided, however, that without the
consent of each Noteholder or Residual Interestholder affected thereby, the
Insurer shall not exercise such rights to amend this Agreement in any manner
that would (i) reduce the amount of, or delay the timing of, collections of
payments on the Contracts

 

66



--------------------------------------------------------------------------------

or distributions which are required to be made on any Note or Residual Interest
Instrument, (ii) adversely affect in any material respect the interests of the
Holders of any Notes or Residual Interest Instruments or (iii) alter the rights
of any such Holder to consent to such amendment.

 

Notwithstanding any provision in this Agreement to the contrary, for so long as
an Insurer Default shall have occurred and be continuing, the Insurer shall not
have the right to take any action under this Agreement or to control or direct
the actions of the Trust, the Seller, the Indenture Trustee, the Servicer or the
Trust Agent pursuant to the terms of this Agreement, nor shall the consent of
the Insurer be required with respect to any action (or waiver of a right to take
action) to be taken by the Trust, the Seller, the Indenture Trustee, the
Servicer, the Trust Agent or the Holders of the Notes pursuant to the terms of
this Agreement.

 

SECTION 9.09 HEADINGS.

 

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

SECTION 9.10 ASSIGNMENT BY ISSUER.

 

The Seller hereby acknowledges and consents to any mortgage, pledge, assignment
and grant of a security interest by the Issuer to the Indenture Trustee pursuant
to the Indenture for the benefit of the Noteholders and the Insurer of all
right, title and interest of the Issuer in, to and under the Trust Property
and/or the assignment of any or all of the Issuer’s rights and obligations
hereunder to the Indenture Trustee.

 

SECTION 9.11 LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE.

 

Notwithstanding anything contained herein to the contrary, this instrument has
been executed by Wilmington Trust Company not in its individual capacity but in
its capacity as Owner Trustee of the Issuer and by JPMorgan Chase Bank, N.A. not
in its individual capacity but in its capacity as Indenture Trustee and Trust
Agent, and in no event shall Wilmington Trust Company in its individual
capacity, JPMorgan Chase Bank, N.A. in its individual capacity or any beneficial
owner of the Issuer have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder, as to all of
which recourse shall be had solely to the assets of the Issuer.

 

SECTION 9.12 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. Each of the
parties hereto hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

67



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.04 of this Agreement;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER BASIC DOCUMENT, OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

ONYX ACCEPTANCE OWNER TRUST 2005-A as Issuer By:   WILMINGTON TRUST COMPANY, not
in its individual capacity but solely as Owner Trustee By:  

/s/ Rachel L. Simpson

--------------------------------------------------------------------------------

Name:   Rachel L. Simpson Title:   Financial Services Officer ONYX ACCEPTANCE
FINANCIAL CORPORATION, as Seller By:  

/s/ Albert A. Ciafre

--------------------------------------------------------------------------------

Name:   Albert A. Ciafre Title:   Assistant Vice President

ONYX ACCEPTANCE CORPORATION, as

Servicer and Custodian

By:  

/s/ Donald P. Duffy

--------------------------------------------------------------------------------

Name:   Donald P. Duffy Title:   CFO

JPMORGAN CHASE BANK, N.A., not in its

individual capacity but solely as Indenture Trustee

and as Trust Agent

By:  

/s/ Aranka R. Paul

--------------------------------------------------------------------------------

Name:   Aranka R. Paul Title:   Assistant Vice President

 

    S-1   Sale and Servicing Agreement



--------------------------------------------------------------------------------

SCHEDULE I-A

 

SCHEDULE OF INITIAL CONTRACTS

 

[On file with the Servicer]

 

I-A-1



--------------------------------------------------------------------------------

SCHEDULE I-B

 

SCHEDULE OF SUBSEQUENT CONTRACTS

 

[On file with the Servicer]

 

 

I-B-1



--------------------------------------------------------------------------------

SCHEDULE II

 

LOCATION AND ACCOUNT NUMBERS OF TRUST ACCOUNTS

 

Location:

Account Number:

Sub Account:

Name of Account Holder:

  

Bank of New York

8900118377

49618LAP

Collection Account - OT 2005-A,

JPMorgan Chase Bank, N.A., Indenture Trustee

    

Location:

Account Number:

Name of Account Holder:

  

Wells Fargo Bank

4121102644

Payahead Account - OT 2005-A,

JPMorgan Chase Bank, N.A., as agent

    

Location:

Account Number:

Name of Account Holder:

  

JPMorgan Chase Bank, N.A.

10221851.4

Spread Account - OT 2005-A,

JPMorgan Chase Bank, N.A., Indenture Trustee

    

Location:

Account Number:

Name of Account Holder:

  

JPMorgan Chase Bank, N.A.

10221851.2

Note Distribution Account - OT 2005-A,

JPMorgan Chase Bank, N.A., Indenture Trustee

    

Location:

Account Number:

Name of Account Holder:

  

JPMorgan Chase Bank, N.A.

10221851.1

Payment Account - OT 2005-A,

JPMorgan Chase Bank, N.A.

    

Location:

Account Number:

Name of Account Holder:

  

JPMorgan Chase Bank, N.A.

10221851.3

Prefunding Account - OT 2005-A

JPMorgan Chase Bank, N.A.

    

 

 

II-1



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF POLICY

 

[Begins on Next Page]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF NOTICE OF PREFUNDING TRANSFER DATE

 

In accordance with the Indenture dated as of February 23, 2005 (as amended or
supplemented from time to time, the “Indenture”) by and between Onyx Acceptance
Owner Trust 2005-A (the “Issuer”), and JPMorgan Chase Bank, N.A. as indenture
trustee (the “Indenture Trustee”), the undersigned hereby gives notice of the
Prefunding Transfer Date to occur on or before                     , 2005 for
each of the Contracts listed on the Schedule of Contracts to be delivered to you
on or prior to such Prefunding Transfer Date. Unless otherwise defined herein,
capitalized terms have the meanings set forth in the Sale and Servicing
Agreement dated as of February 23, 2005, by and between the Issuer, the
Indenture Trustee, Onyx Acceptance Corporation, as Servicer, and Onyx Acceptance
Financial Corporation, as Seller (the “Seller”).

 

Such Prefunded Contracts represent the following amounts:

 

Aggregate Principal Balance of Prefunded Contracts as of the Prefunding Cut-Off
Date:

   $                                 

Amount to be wired to or at the direction of the Seller in payment for such
Prefunded Contracts:

   $                                 

 

Prefunding Cut-Off Date:                                                      ,
2005

 

The undersigned hereby certifies that, in connection with the Prefunding
Transfer Date specified above, the undersigned has complied with all terms and
provisions specified in Section 2.10 of the Sale and Servicing Agreement.

 

Date:                                                          , 2005 ONYX
ACCEPTANCE OWNER TRUST 2005-A By:  
Onyx Acceptance Corporation, as Administrator By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

B-1



--------------------------------------------------------------------------------

FORM OF EXHIBIT C

 

JOINT OFFICER’S CERTIFICATE

 

re: Prefunding Transfer Date

 

ONYX ACCEPTANCE CORPORATION

ONYX ACCEPTANCE FINANCIAL CORPORATION

ONYX ACCEPTANCE OWNER TRUST 2005-A

 

This Officer’s Certificate is being delivered in accordance with Section 2.10 of
that certain Sale and Servicing Agreement dated as of February 23, 2005(as
amended, modified or supplemented from time to time, the “Sale and Servicing
Agreement”), by and between Onyx Acceptance Owner Trust 2005-A (the “Issuer”),
JPMorgan Chase Bank, N.A. as indenture trustee (the “Indenture Trustee”), Onyx
Acceptance Corporation, as Servicer (the “Servicer”), and Onyx Acceptance
Financial Corporation, as Seller (the “Seller”). Terms not otherwise defined
herein shall have the meanings ascribed thereto in the Sale and Servicing
Agreement. Reference is hereby made to the Prefunding Transfer Date to occur on
                    , 2005 (the “Subject Prefunding Transfer Date”).

 

By his or her signature below, each of the undersigned officers on behalf of the
Servicer, the Seller, and the Issuer, as the case may be, certify to the
Indenture Trustee and the Note Insurer that:

 

(a) the representations and warranties of the Seller contained in Section
2.02(b) of the Sale and Servicing Agreement with respect to the Prefunding
Contracts to be acquired on the Subject Prefunding Transfer Date (which are
listed on the attached Schedule of Receivables) are true and correct as of the
applicable date set forth on Schedule I to the Sale and Servicing Agreement;

 

(b) the representations and warranties of the Seller contained in Section
2.02(a) of the Sale and Servicing Agreement are true and correct as of the date
hereof;

 

(c) the requirements stated in Section 2.10 of the Sale and Servicing Agreement
regarding the Prefunding Contracts to be acquired on the Subject Prefunding
Transfer Date have been met.

 

C-1



--------------------------------------------------------------------------------

Date:                     , 200    

 

ONYX ACCEPTANCE OWNER TRUST 2005-A By:   Onyx Acceptance Corporation., as
Administrator By:  

 

--------------------------------------------------------------------------------

Name:     Title:     ONYX ACCEPTANCE CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:     ONYX ACCEPTANCE FINANCIAL CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

C-2